Exhibit 10.1

EXECUTION COPY
 


 
 
 
STOCK PURCHASE AGREEMENT
 
Dated as of May 27, 2016
 
Among
 
Nukkleus Inc.,
IBIH Limited,
Terra (FX) Offshore Limited, Ludico Investments Limited,
Currency Mountain Holdings LLC and
The Other Sellers Party Hereto.
 
 

 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement dated as of May 27, 2016 (as amended or otherwise
modified, the “Agreement”) is among Nukkleus Inc., a Delaware corporation (the
“Buyer”), IBIH Limited, a British Virgin Island limited company (the “Company”),
Terra (FX) Offshore Limited, a British Virgin Island limited company, and Ludico
Investments Limited, a British Virgin Island limited company (collectively, the
“Principal Shareholders”), Currency Mountain Holdings LLC, a Delaware limited
liability company (the “Currency Mountain Indemnitor”) and each other Person
that has signed this Agreement as a “Seller” (collectively, the “Sellers”).
 
RECITALS
 
WHEREAS, the Sellers are the record and beneficial owners of all of the
outstanding shares of capital stock of the Company and all other equity
interests in the Company; and
 
WHEREAS, the Company is the record and beneficial owner of all of the
outstanding shares of capital stock of GVS Limited, a British Virgin Island
limited company (“Iron Australia”); and
 
WHEREAS, at the First Closing (as defined below), Buyer desires to purchase and
the Company desires to sell to Buyer, upon the terms and conditions set forth in
this Agreement: (i), 2,200 newly issued shares of capital stock of the Company
representing 9.9% of the issued and outstanding capital stock of the Company
(the “First Closing Shares”) and (ii) 100% of Iron Australia (the “Iron
Australia Shares”) in consideration of 24,156,000 shares of common stock, par
value $0.001 per share, of the Buyer (the “Nukk First Closing Shares”) and USD
$1,000,000 (the “Cash Purchase Price”) of which $175,000 will be payable on the
date hereof (the “Initial Payment”) and $825,000 will be paid on or before June
3, 2016 (the “Payment Date”); and
 
WHEREAS, at the Second Closing (as defined below), Buyers desire to purchase
from the Sellers and the Sellers desire to sell to the Buyer upon the terms and
conditions set forth in this Agreement 20,000 shares of capital stock of the
Company (the “Second Closing Shares”) set forth opposite such Sellers name on
Exhibit A attached hereto representing 90.1% of the issued and outstanding
capital stock of the Company following the First Closing and together with the
First Closing Shares, shall represent 100% of he Company’s securities on a fully
diluted basis, in consideration of (i) 219,844,000 shares of common stock of the
Buyer (the “Nukk Second Closing Shares” and together with the Nukk First Closing
Shares, the “Shares” or the “Nukk Securities”) and (ii) the Net Income
Distribution set forth and subject to the limitations under Section 6.12 of this
Agreement; and
 
WHEREAS, in addition to the payment of the Cash Purchase Price at the First
Closing, the Buyer shall make a capital investment in the Company in the amount
of $1,000,000 at the Second Closing (as defined below), each on the terms and
subject to conditions more fully described herein.
 
 
1

 
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the Buyer, the Company and the Sellers hereby agree as follows:
 
1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

As used herein, the following terms will have the following meanings:
 
“1933 Act” means the Securities Act of 1933.
 
“Action” means any claim, action, cause of action, suit (whether in contract or
tort or otherwise) or audit, litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
opposition, interference, hearing, charge, complaint, demand, notice or
proceeding to, from, by or before any Governmental Authority.
 
“Acquired Companies” means, collectively, the Company and each of its
Subsidiaries.
 
“Affiliate” means, with respect to any specified Person at any time means, (a)
each Person directly or indirectly controlling, controlled by or under direct or
indirect common control with such specified Person at such time, (b) each Person
who is at such time an officer or director of, or direct or indirect beneficial
holder of at least 20% of any class of the equity interests of, such specified
Person, (c) each Person that is managed by a common group of executive officers
and/or directors as such specified Person, (d) the members of the immediate
family (i) of each officer, director or holder described in clause (b) and (ii)
if such specified Person is an individual, of such specified Person and (e) each
Person of which such specified Person or an Affiliate (as defined in clauses (a)
through (d)) thereof will, directly or indirectly, beneficially own at least 20%
of any class of equity interests at such time.
 
“Agreement” is defined in the Preamble.
 
“Annual Financials” is defined in Section 3.6.1.
 
“Assets” means, with respect to each Acquired Company, such Acquired Company’s
properties, rights and assets, whether real or personal and whether tangible or
intangible reflected in the Most Recent Balance Sheet or assets that were
acquired after the Most Recent Balance Sheet Date that would have been reflected
on such balance sheet if they had been acquired as of the Most Recent Balance
Sheet Date (except for such assets which have been sold or otherwise disposed of
since the Most Recent Balance Sheet Date in the Ordinary Course of Business).
 
“Business” means the businesses conducted or actively being planned to be
conducted by the Acquired Companies.
 
“Business Day” means any weekday other than a weekday on which banks in New
York, New York are authorized or required to be closed.
 
 
2

 
 
“Buyer” is defined in the Preamble.

“Buyer Indemnified Person” is defined in Section 10.1.
 
“Closing” is defined in Section 2.2.
 
“Closing Certificate” is defined in Section 2.4.
 
“Closing Date” means the date on which the First Closing or the Second Closing
actually occurs.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Common Stock” means the common stock, par value $1.00 per share, of the
Company.
 
“Company” is defined in the Preamble.
 
“Company Intellectual Property Rights” means all Intellectual Property Rights
owned by the Acquired Companies or used by the Acquired Companies in connection
with the Business, including all Intellectual Property rights in and to Company
Technology.
 
“Company Plan” is defined in Section 3.16.2.
 
“Company Registrations” is defined in Section 3.13.3.
 
“Company Technology” means any and all Technology.
 
“Company’s Knowledge” (or any similar reference to the Knowledge of the Company
or to the Knowledge of the Sellers) means the knowledge of the directors and
officers of the Company set forth in Appendix A.
 
“Compensation” means, with respect to any Person, all salaries, commissions,
compensation, remuneration, bonuses or benefits of any kind or character
whatever (including issuances or grants of equity interests), required to be
made or that have been made directly or indirectly by an Acquired Company to
such Person or Affiliates of such Person.
 
“Contemplated Transactions” means, collectively, the transactions contemplated
by this Agreement, including (a) the sale and purchase of the Shares and (b) the
execution, delivery and performance of the Agreement.
 
 “Current Liability Policies” is defined in Section 3.24.
 
“Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or
 
 
3

 
 
similar contractual obligations, (c) for the deferred purchase price of
property, goods or services (other than trade payables or accruals incurred in
the Ordinary Course of Business, but including any deferred purchase price
Liabilities, earnouts, contingency payments, installment payments, seller notes,
promissory notes, or similar Liabilities, in each case, related to past
acquisitions by the Acquired Companies and, for the avoidance of doubt, in each
case, whether or not contingent), (d) under capital leases (in accordance with
GAAP), (e) in respect of letters of credit and bankers’ acceptances (in each
case whether or not drawn, contingent or otherwise), (f) in respect of deferred
compensation for services, (g) in respect of severance, change of control
payments, stay bonuses, retention bonuses, success bonuses, and other bonuses
and similar Liabilities payable in connection with the transactions contemplated
hereby, (h) for contractual obligations relating to interest rate protection,
swap agreements and collar agreements and (i) in the nature of guarantees of the
obligations described in clauses (a) through (h) above of any other Person.
 
“Employee Plan” is defined in Section 3.16.1.
 
“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, license, option, pledge, security
interest, mortgage, deed of trust, right of way, easement, encroachment,
servitude, right of first offer or first refusal, buy/sell agreement and any
other restriction or covenant with respect to, or condition governing the use,
construction, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.
 
“Environmental Laws” means any Legal Requirement relating to (a) releases or
threatened releases of Hazardous Substances, (b) pollution or protection of
public health or the indoor or outdoor environment or worker safety or health or
(c) the generation, manufacture, handling, transport, use, treatment, storage,
or disposal of Hazardous Substances, including, without limitation, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
42 U.S.C. §§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§§ 6901 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §§
2601 et seq. and all regulations promulgated thereto.
 
“ERISA” means the federal Employee Retirement Income Security Act of 1974.
 
 “Facilities” means any buildings, plants, improvements or structures located on
the Real Property.
 
“Financials” is defined in Section 3.6.1(c).
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, directive, determination or award entered by or with any
Governmental Authority.
 
 
4

 
 
“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority, or any authority, agency or commission, entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.
 
“Hazardous Substance” is defined in Section 3.17.
 
“Indemnity Claim” means a claim for indemnity under Section 10.1 or 10.2, as the
case may be.
 
“Indemnified Party” means, with respect to any Indemnity Claim, the party
asserting such claim under Section 10.1 or 10.2, as the case may be.
 
“Indemnifying Party” means, with respect to any Indemnity Claims, the Buyer
Indemnified Person or the Seller Indemnified Person under Section 10.1 or 10.2,
as the case may be, against whom such claim is asserted.
 
“Intellectual Property Rights” means the entire right, title, and interest in
and to all proprietary rights of every kind and nature however denominated,
throughout the world, including without limitation (a) patents, copyrights, mask
work rights, confidential information, trade secrets, database rights, and all
other proprietary rights in Technology; (b) trademarks, trade names, service
marks, service names, brands, trade dress and logos, and the goodwill and
activities associated therewith; (c) domain names, rights of privacy and
publicity, and moral rights; (d) any and all registrations, applications,
recordings, licenses, common-law rights, and contractual rights relating to any
of the foregoing; and (e) all Actions and rights to sue at law or in equity for
any past or future infringement or other impairment of any of the foregoing,
including the right to receive all proceeds and damages therefrom, and all
rights to obtain renewals, continuations, divisions, or other extensions of
legal protections pertaining thereto.
 
 “Leased Real Property” is defined in Section 3.12.1.
 
“Legal Requirement” means any United States federal, state or local or foreign
law, statute, standard, ordinance, code, rule, regulation, guidance, resolution
or promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
 
“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP to be accrued on the financial statements of such Person.
 
“Liability Policies” is defined in Section 3.24.
 
“Losses” is defined in Section 10.1.
 
 
5

 
 
“Material Adverse Effect” means any event, occurrence, change in facts,
condition or other change or effect on, the Business, operations, Assets or
condition (financial or otherwise) of the Acquired Companies which, is
reasonably likely to be, materially adverse to the Business, operations, Assets
or condition (financial or otherwise) of the Acquired Companies, taken as a
whole, or to the ability to operate the Business immediately after the Closing
in the manner operated before Closing. For purposes hereof, an event,
occurrence, change in facts, condition or other change or effect which has
resulted or is reasonably likely to result in Losses of at least $350,000 shall
be deemed to constitute a Material Adverse Effect.
 
 “Most Recent Balance Sheet” is defined in Section 3.6.1(a).
 
“Most Recent Balance Sheet Date” is defined in Section 3.6.1(a).
 
“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices of such Person (including past practice with respect to
quantity, amount, magnitude and frequency, standard employment and payroll
policies and past practice with respect to management of working capital) which
is taken in the ordinary course of the normal day-to-day operations of such
Person.
 
“Owned Real Property” is defined in Section 3.12.1.
 
“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted by, any Governmental Authority or any other
Person to which or by which such Person is subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.
 
“Permitted Encumbrance” means (a) statutory liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
GAAP, (b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar
statutory liens arising or incurred in the Ordinary Course of Business which
liens have not had and are not reasonably likely to have a Material Adverse
Effect, (c) zoning, entitlement, building and other land use regulations imposed
by Governmental Authorities having jurisdiction over any Owned Real Property
which are not violated in any material respect by the current use and operation
of the Owned Real Property, (d) deposits or pledges made in connection with, or
to secure payment of, worker’s compensation, unemployment insurance, old age
pension programs mandated under applicable Legal Requirements or other social
security, (e) covenants, conditions, restrictions, easements, Encumbrances and
other similar matters of record affecting title to but not adversely affecting
the value of, or the current occupancy or use of, the Owned Real Property in any
material respect, and (f) restrictions on the transfer of securities arising
under federal and state securities laws.
 
 
6

 
 
“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, Governmental Authority or other entity of any kind.
 
“Predecessor” means (a) any Person that has ever merged with or into an Acquired
Company, (b) any Person a majority of whose capital stock (or similar
outstanding ownership interests) or equity interests has ever been acquired by
an Acquired Company, (c) any Person all or substantially all of whose assets has
ever been acquired by an Acquired Company and (d) any prior names of an Acquired
Company or any Person described in clauses (a) through (c).
 
“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
 
“Scheduled Intellectual Property Rights” is defined in Section 3.13.3.
 
“Seller” and “Sellers” are defined in the Preamble.
 
“Seller Transaction Expenses” means the fees and expenses (including legal,
accounting, investment banking, advisory and other fees and expenses) of the
Acquired Companies and the Sellers incurred in connection with the negotiation
and the consummation of the Contemplated Transactions.
 
“Seller Indemnified Person” is defined in Section 10.2.
 
“Shares” is defined in the recitals to this Agreement.
 
“Straddle Period” means any taxable period that includes, but does not end on,
the Closing Date.
 
“Subsidiary” means, with respect to any specified person, any other Person of
which such specified Person will, at the time, directly or indirectly through
one or more Subsidiaries, (a) own at least 50% of the outstanding capital stock
(or other shares of beneficial interest) entitled to vote generally, (b) hold at
least 50% of the partnership, limited liability company, joint venture or
similar interests or (c) be a general partner, managing member or joint
venturer.
 
“Tax” or “Taxes” means (a) any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind or any charge of any kind in the nature of (or similar
to) taxes whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not and (b) any liability for the payment of any amounts of
the type described in clause (a) of this definition as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period,
as a result of any tax sharing or tax allocation agreement, arrangement or
understanding, or as a result
 
 
7

 
 
of being liable for another person’s taxes as a transferee or successor, by
contract or otherwise.
 
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Technology” means all inventions, works, discoveries, innovations, know-how,
information (including, without limitation, ideas, research and development,
formulas, algorithms, compositions, processes and techniques, data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, graphics,
illustrations, artwork, documentation, and manuals), databases, computer
software, firmware, computer hardware, integrated circuits and integrated
circuit masks, electronic, electrical, and mechanical equipment, and all other
forms of technology, including improvements, modifications, works in process,
derivatives, or changes, whether tangible or intangible, embodied in any form,
whether or not protectable or protected by patent, copyright, mask work right,
trade secret law, or otherwise, and all documents and other materials recording
any of the foregoing.
 
“Termination Date” is defined in Section 9.
 
“Third Party Claim” is defined in Section 10.4.1.
 
“Treasury Regulations” means the regulations promulgated under the Code.

Except as otherwise explicitly specified to the contrary, (a) references to a
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule
or Exhibit to this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including without limitation,” (c)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time, (d)
words in the singular or plural form include the plural and singular form,
respectively and (e) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement.

 
2. PURCHASE AND SALE OF SHARES.

 
2.1           Purchase and Sale of Shares.
 
2.1.1                      At the First Closing Date, subject to the terms and
conditions of this Agreement, the Company will issue, sell, transfer and deliver
to the Buyer, and the Buyer will purchase from the Company the First Closing
Shares and the Iron Australia Shares, free and clear of all Encumbrances. In
exchange for the First Closing Shares and the Iron Australia Shares, at Closing,
the Buyer will issue the Nukk First Closing Shares to the Company and provide
the Company with the Cash Purchase Price of which the Initial Payment will be
payable on the date hereof and $825,000 will be paid on or before the Payment
Date.
 
 
8

 
 
2.1.2                      At the Second Closing Date, subject to the terms and
conditions of this Agreement, the Sellers will sell, transfer and deliver to the
Buyer, and the Buyer will purchase from the Sellers set forth on Exhibit A, the
Second Closing Shares, free and clear of all Encumbrances. In exchange for the
Second Closing Shares, at Closing, the Buyer will issue the Nukk Second Closing
Shares to the Sellers in the individual amounts set forth on Exhibit A and agree
to make the Net Income Distribution set forth and subject to the limitations
under Section 6.12 of this Agreement.

 
2.2           The Closings. Subject to the terms and conditions of this
Agreement, the closing of the purchase and sale of the First Closing Shares (the
“First Closing”) will take place at the offices of the Buyer, on the date hereof
(the “First Closing Date”) assuming the satisfaction of the conditions set forth
in Sections 7 and 8 which can be satisfied prior to closing, or at such other
time or on such other date or at such other place as the parties hereto may
mutually agree upon in writing (it being understood that the First Closing may
be effected by the delivery of documents via e-mail and/or overnight courier).
Subject to the terms and conditions of this Agreement, the closing of the
purchase and sale of the Second Closing Shares (the “Second Closing” and
together with the First Closing, the “Closing”) will take place at the offices
of the Buyer, within ten (10) business days after the FX Regulatory Approval but
in no event shall such date be after the Termination Date assuming the
satisfaction of the conditions set forth in Sections 7 and 8 which can be
satisfied prior to closing, or at such other time or on such other date or at
such other place as the parties hereto may mutually agree upon in writing (it
being understood that the First Closing may be effected by the delivery of
documents via e-mail and/or overnight courier).

 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PRINCIPAL SHAREHOLDERS.
 
In order to induce the Buyer to enter into and perform this Agreement and to
consummate the Contemplated Transactions, the Company and the Principal
Shareholders represent and warrant to the Buyer, as of the date hereof and as of
the Closing Date, as follows:

 
3.1           Organization. Schedule 3.1 sets forth for each Acquired Company
its name, jurisdiction of organization and a true and correct list of its
directors and officers. Each Acquired Company is (a) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and (b) is duly qualified to do business and in good standing in
each jurisdiction, except where the failure to so qualify has not had, and is
not reasonably likely to have, a Material Adverse Effect.

 
3.2           Power and Authorization. The execution, delivery and performance
by each Acquired Company of this Agreement to which it is (or will be) a party
and the consummation of the Contemplated Transactions are within the power and
authority of the Company and have been duly authorized by all necessary action
on the part of the Company. The officers and directors of the Company and each
Acquired Company are set forth on Schedule 3.1. This Agreement (a) has been duly
executed and delivered by the Company and (b) is a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by equitable principles or by
bankruptcy,
 
 
9

 
 
fraudulent conveyance or insolvency laws affecting creditors’ rights generally.
Each Acquired Company has the full power and authority necessary to own and use
its Assets and carry on the portions of the Business in which it is engaged.
 
 
3.3            Authorization of Governmental Authorities. No action by
(including any authorization, consent or approval), or in respect of, or filing
with, or notice to, any Governmental Authority is required for, or in connection
with, the valid and lawful (a) authorization, execution, delivery and
performance by any Acquired Company of this Agreement or (b) the consummation of
the Contemplated Transactions by each Acquired Company, except in each case the
failure of which to make or obtain would have a Material Adverse Effect. In
order to effectuate the Second Closing, the Company shall obtain the required
approvals from the Financial Conduct Authority (FCA) in the UK and the Cyprus
Securities and Exchange Commission (CySEC). (the “FX Regulatory Approval”). The
Company will cause the officers of IronFX Global Limited and 8Safe UK Limited to
immediately file all required applications and related paperwork relating to the
FX Regulatory Approval and to proceed expeditiously to obtain the FX Regulatory
Approval.
 
 
3.4           Noncontravention. To the Company’s Knowledge, neither the
execution, delivery and performance by an Acquired Company of this Agreement to
which it is (or will be) a party nor the consummation of the Contemplated
Transactions will: (a) assuming the taking of any action by (including any
authorization, consent or approval), or in respect of, or any filing with, any
Governmental Authority, violate any Legal Requirement applicable to an Acquired
Company; (b) result in a breach or violation of, or default under, any
contractual obligation of any Acquired Company; (c) require any action by
(including any authorization, consent or approval) or in respect of (including
notice to), any Person under any contractual obligation of any Acquired Company;
(d) result in the creation or imposition of an Encumbrance upon, or the
forfeiture of, any Asset; or (e) result in a breach or violation of, or default
under, the organizational documents of any Acquired Company, except with respect
to clauses (a), (b), (c) or (d) where such violation, breach, or failure to take
such action would not have a Material Adverse Effect.

3.5           Capitalization of the Acquired Companies. As of the date of this
Agreement, the entire authorized capital stock of each Acquired Company is as
set forth in the [Most Recent Balance Sheet]. As of the date hereof and as of
the Closing Date, the entire issued and outstanding shares of capital stock of
the Company consists of 22,200 shares of Common Stock. All of the outstanding
shares of capital stock of each Acquired Company have been duly authorized,
validly issued, and are fully paid and non-assessable. None of the Acquired
Companies has violated any preemptive or other similar rights of any Person in
connection with the issuance or redemption of any of its equity interests. The
Acquired Companies hold no shares of their respective capital stock in their
respective treasuries. The Shares represent all of the issued and outstanding
shares of capital stock of the Company. All of the outstanding equity interests
in each of the Company’s Subsidiaries are set forth on Schedule 3.1 and are
validly issued, fully paid and non-assessable. The Company is the beneficial
owner (and the Company or the Company’s Subsidiary listed on Schedule 3.1 is the
record owner) of all of the equity
 
 
10

 
 
interests in the Company’s Subsidiaries and holds such equity interests free and
clear of all Encumbrances except as are imposed by applicable securities laws.
Except for the Subsidiaries set forth on Schedule 3.1, the Company does not own,
directly or indirectly, any membership interests, partnership interests or
voting securities of, or other equity interests in, or any interest convertible
into or exchangeable or exercisable for, any membership interests, partnership
interests or voting securities of, or other equity interests in, any firm,
corporation, partnership, company, limited liability company, trust, joint
venture, association or other entity. Except as disclosed on Schedule 3.1: (a)
there are no preemptive rights or other similar rights in respect of any equity
interests in any Acquired Company, (b) to the Company’s Knowledge, except as
imposed by applicable securities laws, there are no Encumbrances on, or other
contractual obligations relating to, the ownership, transfer or voting of any
equity interests in any Acquired Company, or otherwise affecting the rights of
any holder of the equity interests in any Acquired Company, (c) except for the
Contemplated Transactions, there is no contractual obligation, or provision in
the organizational documents of any Acquired Company which obligates it to
purchase, redeem or otherwise acquire, or make any payment (including any
dividend or distribution) in respect of, any equity interests in any Acquired
Company and (d) there are no existing rights with respect to registration under
the 1933 Act of any equity interests in any Acquired Company. As of the date of
this Agreement, there are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character that have been issued or agreed, or are otherwise known, by the
Company relating to any equity ownership interests in any Acquired Company. As
of the date of this Agreement, there are no outstanding or authorized options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character obligating the Sellers to issue or sell any
interest in any Acquired Company. As of the Closing Date, there will not be any
outstanding or authorized options, warrants, convertible securities, or other
rights, agreements, arrangements or commitments of any character relating to any
equity ownership interests of any Acquired Company or obligating the Sellers or
the Company to issue or sell any interest in any Acquired Company. No Acquired
Company has any outstanding, or authorized any, equity appreciation, phantom
equity, profit participation or similar rights. To the Company’s Knowledge there
are no voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Shares.

 
3.6           Financial Statements.

 
3.6.1             Financial Statements. Attached as Schedule 3.6 are copies of
each of the following:

(a)           the audited consolidated balance sheet of IronFX Global Limited
(consolidated), of 8Safe UK Limited and of GVS (AU) Pty Limited as at December
31, 2015 (respectively, the “Most Recent Balance Sheet,” and the “Most Recent
Balance Sheet Date”), December 31, 2014 and December 31, 2013 and the audited
related consolidated statements of income, stockholders’ equity and cash flows
of such Companies for the fiscal years then ended and the audited consolidated
balance sheet of the Company as at December 31, 2013 and the audited related
consolidated statement of income, stockholders’ equity and cash flows of that
fiscal year then ended (collectively, the “Annual Financials” or the
“Financials”), and
 
 
11

 
 
 
3.6.2             Compliance with GAAP, etc. The Financials (including any notes
thereto) (a) are complete and correct and were prepared in accordance with the
books and records of the Acquired Companies, (b) fairly present the consolidated
financial position of the Acquired Companies as at the respective dates thereof
and the consolidated results of the operations of the Acquired Companies.

 
3.7           Absence of Undisclosed Liabilities. No Acquired Company has any
Liabilities except for (a) Liabilities covered by the Audited Financials and
(b) Liabilities incurred in the Ordinary Course of Business, including in
connection with the Contemplated Transactions, since the date of the Audited
Financials (none of which results from, arises out of, or relates to any breach
or violation of, or default under, a contractual obligation or Legal Requirement
which would not have a Material Adverse Effect).

 
3.8           Absence of Certain Developments. Since the date of the Audited
Financials, the Business has been conducted in the Ordinary Course of Business,
including matters related to the Contemplated Transactions, and except for the
matters which have not had, and are not reasonably likely to have, a Material
Adverse Effect:
 
(a)           no Acquired Company has (i) amended its organizational documents,
(ii) amended any term of its outstanding equity interests or other securities or
(iii) issued, sold, granted, or otherwise disposed of, its equity interests or
other securities;
 
(b)           no Acquired Company has become liable in respect of any guarantee
or has incurred, assumed or otherwise become liable in respect of any Debt,
except for borrowings in the Ordinary Course of Business under credit facilities
in existence on the Most Recent Balance Sheet Date;
 
(c)           no Acquired Company has permitted any of its Assets to become
subject to an Encumbrance other than a Permitted Encumbrance; or
 
(d)           no Acquired Company has (i) made any declaration, setting aside or
payment of any dividend or other distribution with respect to, or any
repurchase, redemption or other acquisition of, any of its capital stock or
other equity interests or (ii) entered into, or performed, any transaction with,
or for the benefit of, any Seller or any Affiliate of any Seller (other than
payments made to officers, directors and employees in the Ordinary Course of
Business).

 
3.9           Debt; Guarantees. The Acquired Companies have no Liabilities in
respect of Debt except as set forth in the Financials. No Acquired Company has
any Liability in respect of a guarantee of any Liability of any other Person
(other than another Acquired Company.

 
3.10           Ownership of Assets; Sufficiency. Each Acquired Company has sole
and exclusive, good and marketable title to, or, in the case of property held
under a lease or other contractual obligation, a sole and exclusive, enforceable
leasehold interest in, or right to use, all of its Assets (other than Real
Property which is addressed in Section 3.12) necessary to conduct
 
 
12

 
 
the Business in the Ordinary Course of Business. Except as disclosed in the
Financials, none of the Assets is subject to any Encumbrance other than
Permitted Encumbrances.

 
3.11           [Intentionally Left Blank]

 
3.12           Real Property.

 
3.12.1                     All material real property (a) owned (the “Owned Real
Property”) and (b) leased, subleased, or licensed by, or for which a right to
use or occupy has been granted to, any of the Acquired Companies (the “Leased
Real Property”, and together with the Owned Real Property, the “Real Property”)
is reflected in the Most Recent Balance. The Most Recent Balance Sheet also
reflects each material lease, sublease, license or other contractual obligation
under which such Leased Real Property is occupied or used, including the date of
and legal name of each of the parties to such lease, sublease, license or other
contractual obligation (the “Real Property Leases”).

 
3.12.2                     The Company or one of its Subsidiaries has good and
clear, record and marketable fee simple title in and to each of the Owned Real
Properties, free and clear of all Encumbrances other than Permitted Encumbrances
or Encumbrances that would not have a Material Adverse Effect. There are no
material written or oral subleases, licenses, concessions, occupancy agreements
or other contractual obligations granting to any other Person the right of use
or occupancy of the Real Property other than as reflected in the Most Recent
Balance Sheet.

 
3.12.3                     The Company or one of its Subsidiaries has a valid
leasehold interest in and to each of the Leased Real Properties, free and clear
of all Encumbrances other than Permitted Encumbrances or Encumbrances that would
not have a Material Adverse Effect.
 
3.13           Intellectual Property.

 
3.13.1                     Company IP. The Acquired Companies have the rights
with respect to the ownership and use of all Company Technology and all
Intellectual Property Rights therein, except where the failure to have such
rights would not have a Material Adverse Effect. None of the Company Technology
or Company Intellectual Property Rights is in the possession, custody, or
control of any third Person other than the Acquired Companies.

 
3.13.2                     Infringement. None of the Acquired Companies (a) has
to the Company’s Knowledge, interfered with, infringed upon, diluted,
misappropriated, or violated any Intellectual Property Rights of any Person, (b)
received any charge, complaint, claim, demand, or notice alleging interference,
infringement, dilution, misappropriation, or violation of the Intellectual
Property Rights of any Person (including any invitation to license or request or
demand to refrain from using any Intellectual Property Rights of any Person in
connection with the conduct of the Business or the use of the Company
Technology), or (c) has agreed to or has a contractual obligation to indemnify
any Person for or against any interference, infringement, dilution,
misappropriation, or violation with respect to any Intellectual Property Rights,
except
 
 
13

 
 
where such violation would not reasonably be expected to have a Material Adverse
Effect. To the Company’s Knowledge, no Person has interfered with, infringed
upon, diluted, misappropriated, or violated any Company Intellectual Property
Rights, except where such violation would not reasonably be expected to have a
Material Adverse Effect.

 
3.13.5                      Confidentiality and Invention Assignments. The
Acquired Companies have maintained commercially reasonable practices to protect
the confidentiality of the Acquired Companies’ confidential information and
trade secrets. All current and former employees of an Acquired Company who
contributed to the Company Technology that is incorporated in any product or
service of an Acquired Company have executed contracts that assign to the
Acquired Company all of such Person’s respective rights, including Intellectual
Property Rights relating to such product or service.
 
 
3.13.6                      Privacy and Data Security. The Acquired Companies’
use and dissemination of any personally-identifiable information concerning
individuals is in compliance with all applicable privacy policies, terms of use,
Legal Requirements, and contractual obligations applicable to any Acquired
Company or to which any Acquired Company is bound.
 
 
 
3.14           Legal Compliance; Illegal Payments; Permits. Each Acquired
Company has complied and is in compliance in all material respects with all
Legal Requirements applicable to it or any of its respective assets or
properties. No Acquired Company is in breach or violation of, it or default
under, and has not at any time during the previous five (5) years been in breach
or violation of, or default under: (a) its organizational documents nor, to the
Company’s Knowledge, is there a basis which could constitute such a breach,
violation or default; (b) any Legal Requirement nor, to the Company’s Knowledge,
is there a basis which could constitute such a breach, violation or default,
except for breaches, violation or defaults (i) disclosed on Schedule 3.3 and
(ii) which have not had, and are not reasonably likely to have, a Material
Adverse Effect. In the conduct of the Business, to the Company’s Knowledge, no
Acquired Company nor any of its directors, officers, employees or agents, has
(a) directly or indirectly, given, or agreed to give, any illegal gift,
contribution, payment or similar benefit to any supplier, customer, governmental
official or employee or other Person who was, is or may be in a position to help
or hinder an Acquired Company (or assist in connection with any actual or
proposed transaction) or made, or agreed to make, any illegal contribution, or
reimbursed any illegal political gift or contribution made by any other Person,
to any candidate for federal, state, local or foreign public office or
(b) established or maintained any unrecorded fund or asset or made any false
entries on any books or records for any purpose. Each Acquired Company has been
duly granted all Permits under all Legal Requirements necessary for either (y)
the conduct of the Business, or (z) the lawful occupancy of the Real Property
and the present use and operation thereof. The Permits are valid and in full
force and effect, (b) no Acquired Company is in breach or violation of, or
default under, any such Permit, and, to the Company’s Knowledge, no basis exists
which, with notice or lapse of time or both, would constitute any such breach,
violation nor default, except for breaches or violations that would not have a
Material Adverse Effect and (c) the Permits will continue to be valid and in
full force and effect, on identical terms following the consummation of the
Contemplated Transactions.

 
 
14

 
 
3.15           Tax Matters.

 
3.15.1                     Each Acquired Company has timely filed, or has caused
to be timely filed on its behalf, all Tax Returns required to be filed by it in
accordance with all Legal Requirements. All such Tax Returns were true, correct
and complete in all respects. Except for the tax settlements listed in Schedule
3.3 and any other tax related and other payable disclosures as per the Most
Recent Balance Sheet, there are no other outstanding tax related matters. No
claim has ever been made by an authority in a jurisdiction where an Acquired
Company does not file Tax Returns that such Acquired Company is or may be
subject to taxation by that jurisdiction, and, to the Company’s Knowledge, there
is no basis for any such claim to be made. There are no Encumbrances with
respect to Taxes upon any Asset other than Permitted Encumbrances for current
Taxes not yet due and payable.

 
3.15.2                      Except for the settlements listed in Schedule 3.3
any other tax related and other payable disclosures as per the Most Recent
Balance Sheet, each Acquired Company has deducted, withheld and timely paid to
the appropriate Governmental Authority all Taxes required to be deducted,
withheld or paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party, and each
Acquired Company has complied with all reporting and recordkeeping requirements.

 
3.15.3                     To the Company’s Knowledge, there is no dispute,
audit, investigation, proceeding or claim concerning any Tax Liability of any
Acquired Company pending, being conducted, claimed, raised by a Governmental
Authority in writing.
 
 
3.15.4                     No Acquired Company has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency. No Acquired Company has executed any power of
attorney with respect to any Tax, other than powers of attorney that are no
longer in force. No closing agreements, private letter rulings, technical advice
memoranda or similar agreements or rulings relating to Taxes have been entered
into or issued by any Governmental Authority with or in respect of any Acquired
Company.

 
3.15.5                     The unpaid Taxes of the Acquired Companies did not as
of the Most Recent Balance Sheet Date exceed the reserve for Taxes (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Most Recent Balance Sheet
(rather than in any notes thereto).

 
3.16           Employee Benefit Plans.

 
3.16.1                     For purposes of this Agreement, “Employee Plan” means
any plan, program, agreement, policy or arrangement, whether or not reduced to
writing, and whether covering a single individual or a group of individuals,
that is (a) a welfare plan within the meaning of Section 3(1) of ERISA, (b) a
pension benefit plan within the meaning of Section 3(2) of ERISA, (c) a stock
bonus, stock purchase, stock option, restricted stock, stock appreciation right
or similar equity-based plan or (d) any other deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe-benefit plan, program or
arrangement.
 
 
15

 
 

3.16.2                     No Acquired Company or any other Person that would be
considered a single employer with an Acquired Company under the Code or ERISA
has ever maintained a plan subject to Title IV of ERISA or Code Section 412,
including any “multiemployer plan” as defined in Section 4001(a)(8) of ERISA.

 
3.16.3                     Each Company Plan that is intended to be qualified
under Code Section 401(a) is so qualified. Each Company Plan, including any
associated trust or fund, has been administered in accordance with its terms and
with applicable Legal Requirements, and nothing has occurred with respect to any
Company Plan that has subjected or could subject an Acquired Company to a
penalty under Section 502 of ERISA or to an excise tax under the Code, or that
has subjected or could subject any participant in, or beneficiary of, a Company
Plan to a tax under Code Section 4973. Each Company Plan that is a qualified
contribution plan is an “ERISA Section 404(c) Plan” within the meaning of the
applicable Department of Labor regulations.

 
3.16.4                     All required contributions to, and premium payments
on account of, each Company Plan have been made on a timely basis.

 
3.16.5                     There is no pending or, to the Company’s Knowledge,
threatened Action relating to a Company Plan, other than routine claims in the
Ordinary Course of Business for benefits provided for by the Company Plans. No
Company Plan is or, within the last six years, has been the subject of an
examination or audit by a Governmental Authority, is the subject of an
application or filing under, or is a participant in, a government-sponsored
amnesty, voluntary compliance, self-correction or similar program.

 
3.16.6                     No Company Plan provides benefits or coverage in the
nature of health, life or disability insurance following retirement or other
termination of employment.

 
3.17           Environmental Matters. To the Company’s Knowledge and except for
items that would not reasonably be expected to have a Material Adverse Effect,
(a) the Acquired Companies and their Predecessors are, and have been, in
compliance with all Environmental Laws, (b) the Acquired Companies have obtained
and currently maintain in full force and effect all permits, licenses,
authorizations and registrations required by any Environmental Law for their
operations, (c) there is no Action relating to or arising under any
Environmental Law pending, or, to the Knowledge of the Company, threatened,
against any of the Acquired Companies or a Predecessor, and there are no facts,
circumstances or conditions that could reasonably be expected to form the basis
of any such Action, (c) there has been no release or threatened release of any
pollutant, asbestos, lead or lead-based paint, polychlorinated biphenyls (PCBs),
petroleum or any fraction thereof, contaminant or toxic or hazardous material or
substance (including toxic mold), substance or waste (each a “Hazardous
Substance”) at, on, upon, into or from any site currently or heretofore owned,
leased or otherwise used by an Acquired Company, (d) there have been no
Hazardous Substances generated, manufactured, handled, transported, used,
treated or stored by an Acquired Company that have been disposed of or come to
rest at any site that has been included in any published U.S. federal, state or
local “superfund” site list or any other similar list of hazardous or toxic
waste sites published by any
 
 
16

 
 
Governmental Authority in the United States, (e) there are no underground
storage tanks located on, no PCBs or PCB-containing equipment used or stored on,
and no Hazardous Substances generated, manufactured, handled, transported, used,
treated or stored on, any site currently or heretofore owned, leased or
otherwise used by an Acquired Company and (f) the Acquired Companies have made
available to the Buyer true, accurate and complete copies of all environmental
records, reports, notifications, certificates of need, permits, licenses,
authorizations, registrations, pending permit applications, correspondence,
engineering studies, and environmental studies or assessments, in each case as
amended and in effect.

 
3.18           Contracts.

 
3.18.1                     Contracts. Except as disclosed in the Financials, no
Acquired Company is bound by or a party to:
 
(a)           any contractual obligation (or group of related contractual
obligations) for the purchase or sale of inventory, raw materials, commodities,
supplies, goods, products, equipment or other personal property, or for the
furnishing or receipt of services, in each case, the performance of which will
extend over a period of more than one year or which provides for aggregate
payments to or by an Acquired Company in excess of $350,000;
 
(b)           (i) any capital lease or (ii) any other lease or other contractual
obligation relating to the Equipment providing for aggregate rental payments in
excess of $350,000 under which any Equipment is held or used by an Acquired
Company;

 
(c)           any contractual obligation, other than Real Property Leases or
leases relating to the Equipment, relating to the lease or license of any Asset,
including Technology and Intellectual Property Rights (and including all
customer license and maintenance agreements) involving payments or obligations
in excess of $350,000;

 
(d)           any contractual obligation relating to the acquisition or
disposition of (i) any business of an Acquired Company (whether by merger,
consolidation or other business combination, sale of securities, sale of assets
or otherwise) or (ii) any asset other than in the Ordinary Course of Business;

 
(e)           any contractual obligation under which an Acquired Company is, or
may become, obligated to pay any amount in respect of indemnification
obligations, purchase price adjustment or otherwise in connection with any (i)
acquisition or disposition of assets or securities (other than the sale of
inventory in the Ordinary Course of Business), (ii) merger, consolidation or
other business combination or (iii) series or group of related transactions or
events of the type specified in clauses (i) and (ii) above.

 
3.18.2                     Enforceability; Breach. To the Company’s Knowledge,
each contractual obligation required to be disclosed on Schedule 3.9 (Debt),
3.12 (Real Property Leases), 3.13 (Intellectual Property), 3.16 (Employee
Plans), 3.18 (Contracts), or 3.25 (Insurance) (each, a “Disclosed Contract”) is
enforceable against each party to such contractual obligation, and is in full
force and effect, and, subject to obtaining any necessary consents disclosed in
Schedule 3.3,
 
 
17

 
 
and subject to limitations to enforceability resulting from equitable principles
or from bankruptcy, fraudulent conveyance or insolvency laws affecting
creditors’ rights generally, will continue to be so enforceable and in full
force and effect on identical terms following the consummation of the
Contemplated Transactions, except for such failures to be enforceable that would
not have a Material Adverse Effect. No Acquired Company or, to the Company’s
Knowledge, any other party to any Disclosed Contract has been or is currently in
breach or violation of, or default under, or has repudiated any provision of,
any Disclosed Contract, except for any breach or violation that would not have a
Material Adverse Effect.

 
3.19           Affiliate Transactions. No Seller or any Affiliate of any Seller
is an officer, director, employee, consultant, competitor, creditor, debtor,
customer, distributor, supplier or vendor of, or is a party to any contractual
obligation with, an Acquired Company. No Seller or any Affiliate of any Seller
owns any Asset used in, or necessary to, the Business. Except as disclosed in
the Financials, there will be no amounts owed to any Seller by any Acquired
Company for (i) previously deferred compensation or (ii) any Liability for any
Debt or loans made by them to any Acquired Company.

 
3.20           Customers and Suppliers. No Acquired Company has received any
written notice that (and the Company has no Knowledge of) any top 10 customers
or customers plans or has threatened to stop or materially decrease the rate of
business done with the Acquired Companies or any of them. No Acquired Company
has received any written notice that (and the Company has no Knowledge of) any
top 10 supplier or suppliers plans or has threatened to stop or materially
decrease the rate of business done with, or materially increase the prices
charged to, the Acquired Companies or any of them.

 
3.21           Employees. There are no labor troubles (including any
arbitrations, grievances, work slowdown, lockout, stoppage, picketing or strike)
pending, or to the Acquired Companies’ Knowledge, threatened between an Acquired
Company, on the one hand, and its employees, on the other hand, and there have
been no such troubles at any time during the past five years that have had or
could be expected to have a Material Adverse Effect. Except as would not have a
Material Adverse Effect, (a) no employee of an Acquired Company is represented
by a labor union, (b) no Acquired Company is a party to, or otherwise subject
to, any collective bargaining agreement or other labor union contract, (c) no
petition has been filed or proceedings instituted by or on behalf of an employee
or group of employees of an Acquired Company with any labor relations board
seeking recognition of a bargaining representative and there are no pending or
threatened charges or complaints before the National Labor Relations Board or
analogous State of foreign Governmental Entities, (d) no Acquired Company has,
or is currently engaged in any unfair labor practice, and (e) there is no
organizational effort currently being made or threatened by, or on behalf of,
any labor union to organize employees of an Acquired Company and no demand for
recognition of employees of an Acquired Company has been made by, or on behalf
of, any labor union. No executive officer’s or other key employee’s employment
with the Acquired Companies has been terminated for any reason nor has any such
officer or employee notified the Company of his or her intention to resign or
retire since at any time during the past five years. Neither the execution and
delivery of this Agreement nor the consummation of any Contemplated Transaction
will (either alone or upon the occurrence of any additional or subsequent event
or events) (i) result in any payment (whether of severance pay or otherwise)
 
 
18

 
 
becoming due to any employee, officer, consultant, independent contractor, agent
or director of any Acquired Company (ii) increase any benefit under any Employee
Plan or (iii) result in the acceleration before its due date or maturity date of
the time of payment or vesting of any such payment or benefits.

 
3.22           Litigation; Governmental Orders. Except as set forth on Schedule
3.3, during the past five (5) years there have been no Actions pending, or, to
the Knowledge of the Acquired Companies, threatened against any Acquired Company
and to the Knowledge of the Acquired Companies, there are no facts making the
commencement of any such Action reasonably likely, except for Actions that would
not reasonably be expected to have a Material Adverse Effect. None of the
Acquired Companies (i) is the subject of any judgment, decree, injunction or
Government Order or (ii) plans to initiate any Action.

 
3.23           Intentionally left blank.

 
3.24           Insurance. All insurance policies with respect to the Acquired
Companies (collectively “Liability Policies”) are in full force and effect, all
premiums with respect thereto covering all periods up to and including the
Closing will have been paid, no Acquired Company is in default thereunder, and
no notice of cancellation or termination has been received by any Acquired
Company with respect to any such policy. No insurer has (a) questioned, denied
or disputed (or otherwise reserved its rights with respect to) the coverage of
any claim pending under any insurance policy or (b) to the Knowledge of the
Acquired Companies, has threatened to cancel any insurance policy. To the
Knowledge of the Acquired Companies, no insurer plans to raise the premiums for,
or materially alter the coverage under, any such insurance policy. The Acquired
Companies will after the Closing continue to have coverage under all such
insurance policies and all such policies are in compliance with any requirements
of Company contractual obligations.

 
3.25           [Intentionally Left Blank].

 
3.26           No Brokers. No Acquired Company has any Liability of any kind to,
or is subject to any claim of, any broker, finder or agent in connection with
the Contemplated Transactions other than those, if any, which have been incurred
by the Sellers.

 
3.27           Regulated Capital. As of the First Closing, IronFX Global
Limited, 8Safe UK Limited, GVS (AU) Pty Limited which are regulated by CySEC,
the FCA and the ASIC respectively will hold combined regulatory capital of US$
15,000,000 and minimum cash regulatory and cash free capital of US$ 1,750,000.

 

4. INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE SELLERS.
 
Each Seller, hereby represents and warrants to the Buyer, solely as to such
Seller, and, except as otherwise provided herein, with no joint or other
responsibility for the representations, warranties or other liabilities or
obligations of any other Seller or of, or for, any of the Acquired
 
 
19

 
 
Companies, as of the date hereof and as of the Closing Date, that:

 
4.1           Organization. In the case of each Seller which is not an
individual, such Seller is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.
 
4.2           Power and Authorization. The execution, delivery and performance
by such Seller of this Agreement to which it is a party and the consummation of
the Contemplated Transactions are within the power and authority of such Seller
and, if applicable, have been duly authorized by all necessary action on the
part of such Seller. This Agreement to which such Seller is a party (a) has been
duly executed and delivered by such Seller and (b) is a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as enforceability may be limited by equitable principles or by
bankruptcy, fraudulent conveyance or insolvency laws affecting creditors’ rights
generally. No action by, or in respect of, or filing with, any Governmental
Authority is required for, or in connection with, the valid and lawful (a)
authorization, execution, delivery and performance by such Seller of this
Agreement or (b) the consummation of the Contemplated Transactions by such
Seller.

 
4.3           Noncontravention. Except as disclosed in Section 3.3, neither the
execution, delivery and performance by such Seller of this Agreement to which
such Seller is a party nor the consummation of the Contemplated Transactions
will: (a) assuming the taking of any action by (including any authorization,
consent or approval) or in respect of, or any filing with, any Governmental
Authority, in each case, as disclosed in Section 3.3, violate any provision of
any Legal Requirement applicable to such Seller; (b) result in a breach or
violation of, or default under, any contractual obligation of such Seller; (c)
require any action by (including any authorization, consent or approval) or in
respect of (including notice to), any Person under any contractual obligation;
or (d) if such Seller is not an individual, result in a breach or violation of,
or default under, such Seller’s organizational documents.

 
4.4           Title. Such Seller is the record and beneficial owner of the
outstanding Shares set forth opposite such Seller’s name on Exhibit A, and has
good and marketable title to such Shares, free and clear of all Encumbrances.
Such Seller has full right, power and authority to transfer and deliver to the
Buyer valid title to the Shares held by such Seller, free and clear of all
Encumbrances. Immediately following the Closing, the Buyer will be the record
and beneficial owner of such Shares, and have good and marketable title to such
Shares, free and clear of all Encumbrances. Except pursuant to this Agreement,
there is no contractual obligation pursuant to which such Seller has, directly
or indirectly, granted any option, warrant or other right to any Person to
acquire any Shares or other equity interests in an Acquired Company.

 
4.5           No Brokers. Such Seller has no Liability of any kind to any
broker, finder or agent with respect to the Contemplated Transactions for which
the Buyer could be liable, and such Seller agrees to satisfy in full any such
Liability to any broker, finder, agent or other person.

 
4.6           Securities Law Matters. Such Seller hereby acknowledges that the
shares of Nukk Securities being issued to such Seller hereunder have not been
registered under the 1933 Act, or registered or qualified for sale under any
state securities laws, and cannot be resold
 
 
20

 
 
without registration thereunder or exemption therefrom. Such Seller represents
that such Seller is an “accredited investor,” as such term is defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D of the 1933 Act, and will acquire the
shares of Nukk Securities for his, her or its own account and not with a view to
a sale or distribution thereof. Such Seller represents that such Seller has
sufficient knowledge and experience in financial and business matters to enable
him, her or it to evaluate the risks of investment in the Nukk Securities, is
acquiring the Nukk Securities with a full understanding of all of the terms,
conditions and risks thereof, and on the Closing Date will bear and have the
ability to bear the economic risk of this investment for an indefinite period of
time. Such Seller represents that such Seller understands and agrees to the
terms and conditions under which the shares of Nukk Securities are being
offered.

 
4.7           Legend. Each Seller acknowledges that, to the extent applicable,
each certificate evidencing the shares of Nukk Securities shall be endorsed with
a legend substantially in the form set forth below, as well as any additional
legend imposed or required by applicable securities laws:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY U.S.
STATE, NOR IS ANY SUCH REGISTRATION CONTEMPLATED. THIS SECURITY MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.”

 
4.8           Restricted Securities. Each Seller acknowledges that the Nukk
Securities being offered hereunder are “restricted securities” (as such term is
defined in Rule 144 under the 1933 Act) and must be held indefinitely unless
subsequently registered under the 1933 Act or an exemption from such
registration is available.

 
4.9           Access to Information. Each Seller acknowledges that he has been
afforded an opportunity to request and to review all information considered by
that Seller to be necessary to make an investment decision with respect to the
Nukk Securities being issued hereunder. Each Seller also acknowledges that he
has received and reviewed information about Buyer and has had an opportunity to
discuss Buyer’s business, management and financial affairs with its management.

 
4.10           Reliance Upon Representations. Each Seller understands and
acknowledges that: (a) the Nukk Securities being issued hereunder have not been
registered under the 1933 Act; (b) the representations and warranties contained
in Sections 4.6 through 4.11 are being relied upon by Buyer as a basis for
exemption of the issuance of the Nukk Securities under the 1933 Act; (c) the
offering of the Nukk Securities pursuant to this Agreement will not be
registered under the 1933 Act based on a determination that the issuance of
securities hereunder is exempt from the registration requirements of the 1933
Act; and (d) no state or federal agency has made any finding or determination as
to the fairness of the terms of the sale of the Nukk Securities or any
recommendation or endorsement thereof. If any of the representations made by any
Seller in connection with the purchase of Nukk Securities is no longer accurate
prior to the Closing Date, such Seller will promptly notify Buyer.
 
 
21

 
 

4.11           Exculpation; Representation by Counsel. Each Seller acknowledges
that he, she or it is not relying upon any Person, including, without
limitation, the Buyer, in making its decision to acquire the Nukk Securities,
other than the representations and warranties of the Buyer contained in this
Agreement. Each Seller represents that he, she or it is aware that it has not
been represented in this transaction by the Company’s legal counsel or by any
legal counsel provided by the Company, that the Company has advised the Seller
that it should retain the Seller’s own legal counsel to advise it with respect
to the transaction, and that the Seller has had the opportunity to consult with
its own personal counsel concerning the advisability of entering into and
executing and delivering this Agreement.  Each Seller further represents that
the Seller understands that the Company’s legal counsel has reviewed the
Agreement and other documents only as counsel to the Company and not on behalf
of the Seller.

 
5. REPRESENTATIONS AND WARRANTIES OF THE BUYER.
 
The Buyer represents and warrants to the Sellers, as of the date hereof and as
of the Closing Date, that:

 
5.1           Organization. The Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 
5.2           Power and Authorization. The execution, delivery and performance
by the Buyer of this Agreement to which it is a party and the consummation of
the Contemplated Transactions are within the power and authority of the Buyer
and have been duly authorized by all necessary action on the part of the Buyer.
This Agreement to which the Buyer is a party (a) has been duly executed and
delivered by the Buyer and (b) is a legal, valid and binding obligation of the
Buyer, enforceable against the Buyer in accordance with its terms, except as
enforceability may be limited by equitable principles or by bankruptcy,
fraudulent conveyance or insolvency laws affecting creditors’ rights generally

 
5.3           Authorization of Governmental Authorities. Except for any filings
required by the SEC, no action by (including any authorization, consent or
approval), or in respect of, or filing with, any Governmental Authority is
required for, or in connection with, the valid and lawful (a) authorization,
execution, delivery and performance by the Buyer of this Agreement or (b) the
consummation of the Contemplated Transactions by the Buyer.

 
5.4           Noncontravention. Neither the execution, delivery and performance
by the Buyer of this Agreement nor the consummation of the Contemplated
Transactions will: (a) assuming the taking of any action by (including any
authorization, consent or approval) or in respect of, or any filing with, any
Governmental Authority, in each case, as described in Section 3.3 above, violate
any provision of any Legal Requirement applicable to the Buyer; (b) result in a
breach or violation of, or default under, any contractual obligation of the
Buyer; (c) require any action by (including any authorization, consent or
approval) or in respect of (including notice to), any Person under any
contractual obligation; or (d) result in a breach or violation of, or default
under, the Buyer’s organizational documents.

 
 
22

 
 
5.5           No Brokers. The Buyer has no Liability of any kind to any broker,
finder or agent with respect to the Contemplated Transactions for which the
Sellers could be Liable, and Buyer agrees to satisfy in full any such Liability
incurred by Buyer to any broker, finder, agent or other Person.

 
5.6           Investment Representation. Buyer is purchasing the Shares for its
own account with the present intention of holding such securities for investment
purposes and not with a view to or for sale in connection with any public
distribution of such securities in violation of any federal or state securities
laws. Buyer acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Sharers. Buyer acknowledges that the
Shares have not been registered under the 1933 Act or registered or qualified
under any state or foreign securities laws and that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such transfer, sale, assignment, pledge, hypothecation or other
disposition is pursuant to the terms of an effective registration statement
under the 1933 Act and are registered under any applicable state or foreign
securities laws or pursuant to an exemption from registration under the 1933 Act
and any applicable state or foreign securities laws.
 
5.7           SEC Filings; Financial Statements.
 
Since January 1, 2015, Buyer has not timely filed (including any extension
permitted under the SEC’s rules) or otherwise furnished (as applicable) all
registration statements, prospectuses, forms, reports, definitive proxy
statements, schedules, statements and documents required to be filed or
furnished by it under the 1933 Act or the Securities Exchange Act of 1934 (the
“Exchange Act”), as the case may be, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes Oxley Act”) such
documents and any other documents filed by Buyer with the SEC, as have been
supplemented, modified or amended since the time of filing, collectively, the
“Buyer SEC Documents”). Buyer has made available to the Company and the Sellers
true and complete copies of the Buyer SEC Documents filed by Buyer with the SEC.
 
The Company and the Sellers have previously been provided with the Buyer’s (i)
unaudited balance sheet as of September 30, 2015 (ii) unaudited balance sheet as
of March 31, 2016, (iii) unaudited statements of operations and cash flows for
the six months ended March 31, 2016 and March 31, 2015 and (iv) unaudited
statements of operations for the three months ended March 31, 2016 and March 31,
2015.

 
5.8           Capitalization of the Buyer.  The entire authorized capital stock
of the Buyer consists of (i) 300,000,000 shares of common stock, which the Buyer
intends to increase to 900,000,000, of which 214,935,100 shares are issued and
outstanding and (ii) 15,000,000 shares of preferred stock, of which no shares
are issued and outstanding; provided, however, concurrent with the First Closing
and Second Closing the Buyer will issue an aggregate of 200,000 shares of Series
A Preferred Stock.  All of the outstanding shares of capital stock of the Buyer
have been duly authorized, validly issued, and are fully paid and
non-assessable.  Subject to the truth and
 
 
23

 
 
accuracy of the representations and warranties of Sellers set forth in Section
4, the Buyer has not violated and in entering into and effecting the
Contemplated Transactions will not violate, the 1933 Act, the Exchange Act, any
state “blue sky” or securities laws, any other similar Legal Requirement or any
preemptive or other similar rights of any Person in connection with the issuance
of the Nukk Securities.  Except as disclosed in the Buyer SEC Documents or as
otherwise contemplated by this Agreement:  (a) there are no preemptive rights or
other similar rights in respect of any equity interests in the Buyer, (b) there
is no contractual obligation, or provision in the organizational documents of
the Buyer which obligates the Buyer to purchase, redeem or otherwise acquire, or
make any payment (including any dividend or distribution) in respect of any
equity interests in the Buyer, and (c) there are no existing rights with respect
to registration under the 1933 Act of any equity interests in the Buyer.  Except
as set forth in the Buyer SEC Documents or as otherwise contemplated by this
Agreement, as of the date of this Agreement, there are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to any equity
interests in the Buyer or obligating the Buyer to issue or sell any interest in
the Buyer.
 

5.9           Access to Information. Buyer acknowledges that it has been
afforded an opportunity to request and to review all information considered by
Buyer to be necessary to make an investment decision with respect to the Shares.
Buyer has received and reviewed information about the Company and about each
Seller’s Shares, and has had an opportunity to discuss these matters, including
the business, management and financial affairs of the Acquired Companies with
management of the Acquired Companies, and to discuss information concerning the
ownership of the Shares with the individual owners to the extent deemed
necessary by Buyer.
 
5.10           Services Agreement. The Buyer will cause the total monthly
operational and other expenses of the Buyer under the Global Service Agreement
entered with FXDirectDealer, LLC, excluding those of the Company, not to exceed
the revenue generated under the General Services Agreement entered with FXDD
Trading Limited.
 
6. PRE-CLOSING COVENANTS; POST-CLOSING COVENANTS.

 
6.1           Closing. The Sellers will, and will cause the Acquired Companies
to and each Seller, with respect to itself only, cooperate with the Buyer to
take all of the actions and deliver all the various certificates, documents and
instruments described in Section 7 as being performed or delivered by the
Sellers the Acquired Companies or the Sellers, as applicable.

 
6.2           Operation of Business. From the date of this Agreement until the
earlier of the Second Closing or the termination of this Agreement pursuant to
Section 9, the Company and will cause the Acquired Companies to: (a) conduct the
Business only in the Ordinary Course of Business; (b) maintain the value of the
Business as a going concern; (c) preserve intact its business organization and
relationships with third parties (including lessors, licensors, suppliers,
distributors and customers) and employees; and (d) consult with the Buyer prior
to taking any action or entering into any transaction that may be of strategic
importance to an Acquired
 
 
24

 
 
Company. Without limiting the generality of Section 6.2, without the written
consent of the Buyer, the Company and the Acquired Companies will not: (a) take
any action, other than in the Ordinary Course of Business, that would cause the
representations and warranties in Section 3 or any of the information set forth
on the Sellers’ disclosure schedules to be untrue at, or as of any time prior
to, the Closing Date; and (b) take any action, other than in the Ordinary Course
of Business or as disclosed on Schedule 3.8, which, if taken or omitted to be
taken between the Most Recent Balance Sheet Date and the date of this Agreement
would have been required to be disclosed on Schedule 3.8. Without limiting the
generality of the foregoing, the Company and the Acquired Companies will not,
without the prior written consent of Buyer, other than in the Ordinary Course of
Business (i) sell any assets, other than sales of inventory in the Ordinary
Course of Business, (ii) incur any new Debt, (iii) prepay or discharge any
existing Debt or liabilities (including accounts payable) before normal due
dates, (iv) alter or change any terms or alter or amend its respective
organizational documents, (v) make or change any Tax election, adopt or change
any accounting method with respect to Taxes, file any amended Tax Return,
consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to the Acquired Companies, or take any other
similar action relating to the filing of any Tax Return or the payment of any
Tax. (vi) issue or sell equity or rights to acquire equity of any Acquired
Company, (vii) declare dividends on, make distributions with respect to, or
redeem any portion of, the equity of any Acquired Company, (viii) materially
increase the level of compensation or employee benefits of any employee, except
in amounts in keeping with past practices by formulas or otherwise, or (ix)
agree to do any of the foregoing.

 
6.3           Notices and Consents; Cooperation. The Acquired Companies shall
and the Sellers shall cause the Acquired Companies to give all notices to, make
all filings with and use their commercially reasonable efforts to obtain all
authorizations, consents or approvals from, any Governmental Authority or other
Person that are describe in Section 3.3 above or as otherwise reasonably
requested by the Buyer. The Buyer will give all notices to, make all filings
with and use its commercially reasonable efforts to obtain all authorizations,
consents or approvals from, any Governmental Authority or other Person that are
described in Section 3.3 above or as otherwise reasonably requested by the
Company. From the date of this Agreement until the Second Closing or the earlier
termination of this Agreement in accordance with its terms, each party hereto
shall, subject to applicable law and except as prohibited by any applicable
representative of any applicable Governmental Authority: (1) furnish to the
other parties upon reasonable request all information concerning itself, its
Subsidiaries, directors, officers and equity holders and (2) take such other
actions as may be reasonably necessary or advisable in connection with any
filing, notice or application made by or on behalf of such other party or any of
its Subsidiaries with or to any third party or Governmental Authority in
connection with the Contemplated Transactions

 
6.4           Buyer’s Access to Premises; Information. From the date of this
Agreement until the earlier of the Second Closing or the termina8ion of this
Agreement pursuant to Section 9, the Acquired Companies will permit the Buyer
and its Representatives to have full access (at reasonable times and upon
reasonable notice) to all officers of the Acquired Companies and to all
premises, properties, books, records (including Tax records), contracts,
financial and operating data and information and documents pertaining to the
Acquired Companies and make copies of such books, records, contracts, data,
information and documents as the Buyer or its
 
 
25

 
 
Representatives may reasonably request. The Company will prepare and furnish to
the Buyer, promptly after becoming available and in any event within 15 days of
the end of each calendar month, Monthly Financials for each month following the
Most Recent Balance Sheet Date through the Closing Date.

 
6.5           Notice of Developments. From the date of this Agreement until the
earlier of the Second Closing or the termination of this Agreement pursuant to
Section 9, the Company will give the Buyer prompt written notice upon becoming
aware of any material development affecting the Assets, Liabilities, Business,
financial condition, operations or prospects of an Acquired Company, or any
event or circumstance that could reasonably be expected to result in a breach
of, or inaccuracy in, any of the Company’s or the Sellers’ representations and
warranties. Nothing contained herein shall affect the Buyer’s rights or remedies
with respect to, or the Company’s or any Seller’s obligations or Liabilities
resulting from, any such development, breach or inaccuracy.

 
6.6           Exclusivity. From the date of this Agreement until the earlier of
the Second Closing or the termination of this Agreement pursuant to Section 9,
the Company will (and the Company will not permit its Affiliates or any of their
or their Affiliates’ Representatives to) directly or indirectly: (a) solicit,
initiate, or encourage the submission of any proposal or offer from any Person
relating to, or enter into or consummate any transaction relating to, the
acquisition of any equity interests in the Acquired Companies or any merger,
recapitalization, share exchange, sale of substantial Assets (other than sales
of inventory in the Ordinary Course of Business) or any similar transaction or
alternative to the Contemplated Transactions or (b) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. None of the Sellers
will vote their Shares in favor of any such acquisition structured as a merger,
consolidation, share exchange or otherwise. The Company and the Sellers will
notify the Buyer immediately if any Person makes any proposal, offer, inquiry or
contact with respect to any of the foregoing (whether solicited or unsolicited).

 
6.7           Transaction Expenses; Debt. At or prior to Second Closing, Sellers
shall cause to be paid and satisfied in full any and all Seller Transaction
Expenses. In addition, at or prior to Second Closing, each Seller will, and will
cause each of its Affiliates, except for Affiliates that also are Acquired
Companies, to satisfy all Liabilities it has to any Acquired Company in respect
of Debt.

 
6.8           Sellers’ Release. Effective as of the Second Closing, each Seller
hereby releases, remises and forever discharges any and all rights and claims
that it has had, now has or might now have against the Acquired Companies except
for (a) rights and claims arising from or in connection with this Agreement, and
(b) rights and claims arising from or in connection with claims asserted against
such Seller by third parties for which the Buyer Indemnified Persons are not
entitled to indemnification by such Seller pursuant to Section 10.2.

 
6.9           Confidentiality. Sellers hereby agree with Buyer that Sellers will
not, and that Sellers will cause their Affiliates not to, at any time on or
after the Closing Date, directly or
 
 
26

 
 
indirectly, without the prior written consent of the Buyer, disclose or use, any
confidential or proprietary information involving or relating to the Business.

 
6.10           Publicity. Buyer shall make the appropriate public announcement
or disclosure with respect to the subject matter of this Agreement or the
Contemplated Transactions.
 
6.11           Audited Financial Statements. The Company and the Sellers shall
undertake to deliver within 70 days of the First Closing Date copies of the
audited consolidated balance sheet of GVS (AU) Pty Ltd as at December 31, 2015,
December 31, 2014 and December 31, 2013 and the audited related consolidated
statement of income, stockholders’ equity and cash flows of such Companies for
such period and the unaudited, reviewed consolidated balance sheet of GVS (AU)
Pty Ltd as at March 31, 2016 as well as such comparable period and the
unaudited, reviewed related consolidated statement of income, stockholders’
equity and cash flows of such company for such periods (collectively, the
“Australia Financials”). The Company and the Sellers shall undertake to deliver
within 70 days of the Second Closing Date copies of the audited consolidated
balance sheet of the Company as at December 31, 2015, December 31, 2014 and
December 31, 2013 and the audited related consolidated statement of income,
stockholders’ equity and cash flows of the Company for such period and the
unaudited, reviewed consolidated balance sheet of the Company as at the relevant
interim period as well as such comparable period and the unaudited, reviewed
related consolidated statement of income, stockholders’ equity and cash flows of
the Company for such periods (the “IBIH Financials” and collectively with the
Australia Financials, the “Company Financials”) All Company Financials shall be
true, complete and correct in all material respects, have been prepared from the
books and records of the Company in accordance with GAAP consistently applied
and fairly present the financial condition, assets, liabilities and results of
operations of the Company as of the dates thereof and for the periods covered
thereby as audited by an auditing firm registered with the Public Company
Accounting Oversight Board (the “Auditor”).
 
6.12           Sellers’ Distribution; Capital Raise. The initial $1,500,000 in
net income generated by the Company following the Second Closing shall be
distributed to the Sellers in accordance with their ownership interest in the
Company prior to the Closing within 45 days of the Company’s fiscal year or
shall be re-invested into IronFX Global Limited at the discretion of the Buyer’s
Board of Directors (the “Net Income Distribution”). Upon acquisition of the
Malta Entity, no further distributions in accordance with this section shall be
made. As further consideration for the Sellers entering into this Agreement and
in consideration of Currency Mountain Holdings Bermuda, LLC (“CMH-Bermuda”)
entering into that certain Asset Purchase Agreement with the Buyer, the parties
agree that in connection with the initial capital raise in excess of $5,000,000,
the parties will undertake to provide that 33% of the capital (“Distributed
Capital”) will be distributed to CMH-Bermuda) and the Sellers with CMH-Bermuda
receiving 48.5% of the Distributed Capital and the Sellers (pro-rata to their
interest) receiving 51.5% of the Distributed Capital.
 
6.13           Management; Board of Directors. On the Second Closing Date, the
Board of Directors of the Buyer shall consist of six members which shall include
three members appointed
 
 
27

 
 
by Currency Mountain Holdings LLC including Emil Assentato (Co-Chairman), Craig
Marshak (Vice-Chairman) and an individual to be identified and three members
appointed by the Sellers representing a majority of the Shares including Markos
Kashiouris (Co-Chairman), Peter Economides and Stathis Christophi. Currency
Mountain Holdings Bermuda Ltd. [?] and the Sellers representing a majority of
the Shares will retain the right to appoint these members for a period of three
years from the Second Closing Date. For a period of three years after the Second
Closing Date, an approval vote of the Board representing a minimum of 83% of the
members will be acquired to approve any transaction in excess of $10,000,000.
For a period of three years after the First Closing Date, all cash transfers in
excess of $100,000 by the Buyer will need to be approved by Emil Assentato.
During the period from the First Closing Date until the Second Closing Date, the
Buyer will not be permitted to sell, assign or transfer Iron Australia without
the express written approval of Markos Kashiouris and all proceeds from such
sale, if approved, shall be placed in escrow until the Termination Date or the
Second Closing Date. For a period of two years after the Second Closing Date, an
approval vote of the Board representing a minimum of 83% of the members voting
in favor of any cash dividend and in favor of the exercise of the option to
acquire the Bermuda Entity (as defined below) will be required. Following the
Second Closing Date, a minimum of six directors must be on the Board for any
vote to be taken. Shawn Dilkes shall serve as the President of Nukkleus Limited
(“Nukk Bermuda”), the Buyer’s wholly owned subsidiary incorporated in Bermuda,
which has acquired certain “Forexware” assets. Markos Kashiouris shall serve as
the CEO and President of the Company. Following the Second Closing Date, Stathis
Christophi shall serve as the Chief Financial Officer of Buyer and Ann Marie
Caiato shall serve as Controller of Buyer. Further, within 12 months of the
Second Closing Date, a “Global Manager” shall be engaged by the Buyer to manage
the collective operations of Nukk Bermuda and the Company.
 
6.14           Public Company Expenses. For a period of 18 months from the
Second Closing Date, the Company shall only be required to contribute $50,000
per quarter to the Buyer to be used for public company expenses relating to the
operation and maintenance of the Buyer. All other expenses during this time
period will be paid by Nukk Bermuda.
 
6.15            Synergies Development Plan. Within 30 days of the First Closing
Date, Dimitris Hatzis and one of either Shawn Dilkes or Lubo Kinetti will
deliver an analysis report to the Board of the Buyer containing recommendations
to create cost savings and synergies among the various divisions. The Board
shall implement such recommendations as adopted by the Board as soon as
practicable after receipt of such report subject to the Second Closing.
 
6.16           Triple Eight Markets Consulting Fee. The Buyer and the Company
each agree to pay an amount of $25,000 to Triple Eight Markets as a consulting
fee for an aggregate fee of $50,000. The fees shall be due and payable on the
Payment Date. The Buyer shall retain Craig Marshak, a principal of Triple Eight
Markets, for a term of 18 months with a monthly fee of $7,000 to act as a
business and financial advisor.
 
6.17           Investment Banking. (a) The parties acknowledge that it is the
intention of the parties to enter into a non-exclusive engagement agreement with
Bradley Woods & Co. to
 
 
28

 
 
procure a capital raise on behalf of the Buyer on terms to be determined but in
no event shall an initial retainer be paid. (b) CMH has entered into a prior
investment banking agreement with Bentley Associates L.P. of which the Company
is not a party to. The parties agree that the Buyer will pay the fees to Bentley
Associates L.P. pursuant to the letter agreement attached hereto as Exhibit B.
 
6.18           8 Safe UK Limited. 8 Safe UK Limited, a company formed in England
and Wales and regulated by the FCA shall be renamed Nukkleus UK Ltd.
 
6.19           Representations and Warranties of the Currency Mountain
Indemnitor. The Currency Mountain Indemnitor hereby makes to the Company and the
Sellers, as of the respective dates referenced therein, the representations and
warranties set forth in Schedule 6.19 attached hereto. The Currency Mountain
Indemnitor shall indemnify and hold harmless each Seller Indemnified Person from
and against any breach of any representation or warranty set forth in Schedule
6.19 on the same terms and conditions, and subject to the same limitations, as
the Buyer’s indemnification obligations under Article 10 with respect to each
such Seller Indemnified Person therein as if it were the Buyer party thereunder
but solely with respect to a breach of the representations and warranties set
forth in Schedule 6.19.
 
6.20           Right of First Refusal. Each of the Currency Mountain Indemnitor
and the Principal Shareholders agrees to be bound by the terms of the right of
first refusal set forth in Schedule 6.20 attached hereto.
 
6.21           Client
Development.                                                      The Company
will use, and the Buyer will cause FXDD Trading Limited (“FXDD”) to use,
reasonable best efforts to ‎market each other's brand and direct clients to the
other until the Second Closing. The Company will, and the Buyer will cause FXDD
to, create a reporting system to track such client deposits for those clients
developed as a result of the other’s origination efforts. In the event of a
termination of this Agreement pursuant to Section 9.1, the Company will, and the
Buyer will cause FXDD to, use reasonable best efforts to transfer to the
originating party any remaining equity in such clients' deposits.
 
6.22           Further Assurances. From and after the Second Closing Date, upon
the request of either the Sellers or the Buyer, each of the parties hereto will
do, execute, acknowledge and deliver all such further acts, assurances, deeds,
assignments, transfers, conveyances and other instruments and papers as may be
reasonably required or appropriate to carry out the Contemplated Transactions in
a manner that is in accordance, and consistent, with this Agreement. No Seller
will take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, supplier, distributor or customer of an
Acquired Company or other Person with whom an Acquired Company has a
relationship from maintaining the same relationship with the Acquired Company
after the Closing as it maintained prior to the Closing. Each Seller will refer
all customer inquiries relating to the Business to the Buyer, or an Acquired
Company, as appropriate, from and after the Closing.
 
 
 
29

 
 
7. CONDITIONS TO THE BUYER’S OBLIGATIONS AT THE CLOSING.
 
The obligations of the Buyer to consummate each Closing is subject to the
fulfillment of each of the following conditions (unless waived by the Buyer in
accordance with Section 12.3):

 
7.1           Representations and Warranties. The representations and warranties
of the Company and the Sellers contained in this Agreement and in any document,
instrument or certificate delivered hereunder (a) that are not qualified by
materiality or Material Adverse Effect will be true and correct in all material
respects at and as of the Closing with the same force and effect as if made as
of the Closing and (b) that are qualified by materiality or Material Adverse
Effect will be true and correct in all respects at and as of the Closing with
the same force and effect as if made as of the Closing, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time.

 
7.2           Performance. Each Acquired Company and each Seller will have
performed and complied in all material respects, with all agreements,
obligations and covenants contained in this Agreement that are required to be
performed or complied with by each of them, respectively, at or prior to the
Closing.

 
7.3           Stock Certificates; Options and Warrants. The Company will have
delivered to the Buyer copies of certificates, duly endorsed evidencing all of
the First Closing Shares on the First Closing Date (followed by receipt of such
certificates on the Payment Date) and the Sellers will have delivered to the
Buyer certificates, duly endorsed (or accompanied by duly executed stock
transfer powers) evidencing all of the Second Closing Shares on the Second
Closing Date. The Company will have delivered to the Buyer certificates, duly
endorsed evidencing all of the Australia Shares on the First Closing Date. Any
options or warrants to acquire any capital stock of any Acquired Company shall
have been exercised or otherwise terminated.

 
7.4           Compliance Certificate. Buyer shall have received a certificate,
dated the First Closing Date or the Second Closing Date, as applicable, and
signed by the Sellers and a duly authorized officer of the Company, that each of
the conditions set forth in Section 7.1, Section 7.2 and Section 7.6, have been
satisfied.

 
7.5           Qualifications. No provision of any applicable Legal Requirement
and no Government Order will prohibit the consummation of any of the
Contemplated Transactions.

 
7.6           Absence of Litigation. No Action will be pending or threatened in
writing which may result in a Governmental Order (nor will there be any
Governmental Order in effect) (a) which would prevent consummation of any of the
Contemplated Transactions, (b) which would result in any of the Contemplated
Transactions being rescinded following consummation, (c) which would limit or
otherwise adversely affect the right of the Buyer to own the Shares (including
the right to vote the Shares), to control the Acquired Companies, or to operate
all or any material portion of either the Business or Assets or of the business
or assets of the Buyer or any of its Affiliates or (d) would compel the Buyer or
any of its Affiliates to dispose of all or any
 
 
30

 
 
material portion of either the Business or Assets or the business or assets of
the Buyer or any of its Affiliates.

 
7.7           Consents, etc.. All actions by (including any authorization,
consent or approval) or in respect of (including notice to), or filings with,
any Governmental Authority or other Person that are required to consummate the
Contemplated Transactions, as disclosed in Section 3.3, or as otherwise
reasonably requested by the Buyer, will have been obtained or made, in a manner
reasonably satisfactory in form and substance to the Buyer (including any
authorizations, consents or approvals required by any lenders or suppliers), and
no such authorization, consent or approval will have been revoked. With respect
to the First Closing, the Company shall have delivered all required paperwork to
increase the authorized capital stock of the Company to provide for the issuance
of the Company Shares. With respect to the Second Closing, the Company shall
have obtained the FX Regulatory Approval and provided such written approval to
the Buyer.

 
7.8           Proceedings and Documents. All corporate and other proceedings on
the part of the Acquired Companies and the Sellers in connection with the
Contemplated Transactions and all documents incident thereto will be reasonably
satisfactory in form and substance to the Buyer and its counsel, and they will
have received all such counterpart original and certified or other copies of
such documents as they may reasonably request.
 
7.9           Company Financials. With respect to the Second Closing, the
Company shall have delivered the Company Financials to the Buyer.
 
7.10           No Material Adverse Effect. Since the Balance Sheet Date, there
will have occurred no events nor will there exist circumstances which singly or
in the aggregate have resulted in a Material Adverse Effect.

 
8. CONDITIONS TO THE SELLERS’ OBLIGATIONS AT THE CLOSING.
 
The obligations of the Sellers to consummate each Closing is subject to the
fulfillment of each of the following conditions (unless waived by the Sellers
representing a majority of the Shares in accordance with Section 12.3):

 
8.1           Representations and Warranties. The representations and warranties
of the Buyer contained in this Agreement and in any document, instrument or
certificate delivered hereunder (a) that are not qualified by materiality or
Material Adverse Effect will be true and correct in all material respects at and
as of the Closing with the same force and effect as if made as of the Closing
and (b) that are qualified by materiality or Material Adverse Effect will be
true and correct in all respects at and as of the Closing with the same force
and effect as if made as of the Closing, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time.

 
8.2           Performance. The Buyer will have performed and complied with, in
all material respects, all agreements, obligations and covenants contained in
this Agreement that are required to be performed or complied with by the Buyer
at or prior to the Closing.
 
 
31

 
 
 
 
32

 
 

8.3           Compliance Certificate. The Buyer will have delivered to the
Sellers a certificate, dated the Closing Date and signed by a duly authorized
officer of Buyer, that each of the conditions set forth in Section 8.1, Section
8.2 and Section 8.5 have been satisfied.

 
8.4           Qualifications. No provision of any applicable Legal Requirement
and no Government Order will prohibit the consummation of any of the
Contemplated Transactions.

 
8.5           Absence of Litigation. No Action will be pending or threatened in
writing which may result in Governmental Order, nor will there be any
Governmental Order in effect, (a) which would prevent consummation of any of the
Contemplated Transactions or (b) which would result in any of the Contemplated
Transactions being rescinded following consummation (and no such Governmental
Order will be in effect).

 
8.6           Consents, etc.. All actions by (including any authorization,
consent or approval) or in respect of (including notice to), or filings with,
any Governmental Authority or other Person that are required to consummate the
Contemplated Transactions, as described in Section 3.3 above, will have been
obtained or made, in a manner reasonably satisfactory in form and substance to
the Sellers, and no such authorization, consent or approval will have been
revoked. With respect to the Second Closing, the Company shall have obtained the
FX Regulatory Approval and provided such written approval to the Buyer.

 
8.7           Proceedings and Documents. All corporate and other proceedings on
the part of the Buyer in connection with the Contemplated Transactions and all
documents incident thereto will be reasonably satisfactory in form and substance
to the Sellers and to its counsel, and the Sellers will have received all such
counterpart original and certified or other copies of such documents as it may
reasonably request.

 
8.8           Nukk Securities. The Buyer will have prepared and delivered to the
Sellers an instruction letter directing the transfer agent to issue a stock
certificate to the Company representing the Nukk First Closing Shares on the
First Closing Date and separate certificates for each respective Seller
evidencing all of the Nukk Second Closing Shares as set forth on Exhibit A to
which that Seller is entitled on the Second Closing Date.
 
8.9           Third Party Investment; Intercompany transfer. Prior to the
Payment Date, CMH-Bermuda or an affiliate of CMH- Bermuda shall invest
$1,000,000 into the Buyer in consideration of 15,450,000 shares of common stock
and 100,000 shares of Series A Preferred Stock, which shall have the rights and
preferences as set forth in that certain Certificate of Designation attached
hereto as Exhibit C (the
Preferred Shares”). Prior to the Second Closing, CMH-Bermuda or an affiliate of
CMH-Bermuda shall invest $1,000,000 into the Buyer in consideration of and
15,450,000 shares of Common Stock of the Buyer and 100,000 Preferred Shares. The
Buyer shall have invested $1,000,000 of the gross proceeds from such preferred
stock into the Company as of the Second Closing.
 
8.10           Malta/Bermuda Option. Prior to the Second Closing, the Buyer
shall have entered into an option agreement with FXDD Malta Limited (the “Malta
Entity”) and FXDD Trading Limited, a Bermuda limited company (the “Bermuda
Entity”) providing that the Buyer may exercise such option to acquire 100% of
the issued and outstanding securities of the Malta Entity and the Bermuda Entity
for a purchase price of $1.00 subject to regulatory approval, if any. The
closing of the acquisition of the Malta Entity shall occur no later than 30 days
from regulatory approval or 45 days from Closing if no regulatory approval is
required and the closing of the acquisition of the Bermuda Entity shall occur no
later than 90 days from the Closing. Prior to Closing, the Malta Entity shall
have delivered to the Company its 2015 audited financial statements. On the date
of acquisition of the Malta Entity, the Malta Entity will have $2,000,000 in
cash on its balance sheet and $500,000 in excess of the regulatory minimum. On
the date of acquisition of the Bermuda Entity, the Bermuda Entity will not have
any encumbrances on its balance sheet. After the consummation of the First
Closing, the Malta Entity and the Buyer shall take all reasonable and immediate
actions in order to sell and/or transfer the client deposits of the Malta Entity
to the Company’s regulated entities, subject to regulatory approval, if any (the
“Client Consolidation”). In the event capital held by the Malta Entity is no
longer restricted as a result of the Client Consolidation, then the capital
shall be transferred to the Bermuda Entity. The Malta Entity and Bermuda Entity
shall each have aggregate client deposits of at least $30 million at the time of
the Client Consolidation. In the event the Malta Entity is acquired by the Buyer
and then subsequently sold, then the capital generated by such sale shall be
transferred to the Bermuda Entity.
 
33

 
 
8.11           CMH Capital Deficiencies. Prior to the Second Closing, Currency
Mountain Indemnitor and CMH-Bermuda shall deliver a letter agreement providing
that following the acquisition of the Bermuda Entity, in the event the Bermuda
Entity is notified of a capital deficiency by a regulatory authority, then CMH
and CMH-Bermuda shall pledge securities of a public company in the United States
to the Bermuda Entity and the securities shall have a market value of not less
than $10,000,000.
 
 
8.12 Services Agreement                                                      The
FXDD Services Agreement shall be in full force and effect on terms acceptable to
the Company.
 
9. TERMINATION.

 
9.1           This Agreement may be terminated (the date on which the Agreement
is terminated, the “Termination Date”) at any time prior to the Closing:

 
(a)           By either the Buyer or the Sellers representing a majority of the
Shares by providing written notice to the other at any time beginning on or
after November 28, 2016; or

 
(b)           by either the Buyer or the Sellers representing a majority of the
Shares by providing written notice to the other at any time after November 28,
2016 if the Second Closing will not have occurred by reason of the failure of
any condition set forth in Section 7, in the case of the Buyer, or Section 8, in
the case of the Sellers, to be satisfied (unless such failure is the result of
one or more breaches or violations of, or inaccuracy in any covenant, agreement,
representation or warranty of this Agreement by the terminating party); or

 
(c)           by either the Buyer or the Sellers representing a majority of the
Shares if a final non-appealable Governmental Order permanently enjoining,
restraining or otherwise prohibiting the Second Closing will have been issued by
a Governmental Authority of competent jurisdiction;
 
34

 
 
(d)           by the Buyer if either (i) there will be a breach of, or
inaccuracy in, any representation or warranty of the Company or of any of the
Sellers contained in this Agreement as of the date of this Agreement or as of
any subsequent date (other than representations or warranties that expressly
speak only as of a specific date or time, with respect to which the Buyer’s
right to terminate under this provision will arise only in the event of a breach
of, or inaccuracy in, such representation or warranty as of such specified date
or time), or (ii) the Company or a Seller will have breached or violated in any
material respect any of their respective covenants and agreements contained in
this Agreement; in each case of (i) or (ii) above, which breach or violation
would give rise, or could reasonably be expected to give rise, to a failure of a
condition set forth in Section 7 and cannot be or has not been cured within five
Business Days after the Buyer notifies the Company of such breach or violation;
or

 
(e)           by the Sellers if either (i) there will be a breach of, or
inaccuracy in, any representation or warranty of the Buyer contained in this
Agreement as of the date of this Agreement or as of any subsequent date (other
than representations or warranties that expressly speak only as of a specific
date or time, with respect to which the Sellers’s right to terminate will arise
only in the event of a breach of, or inaccuracy in, such representation or
warranty as of such specified date or time), or (ii) the Buyer will have
breached or violated in any material respect any of its covenants and agreements
contained in this Agreement; in each case of (i) or (ii) above, which breach or
violation would give rise, or could reasonably be expected to give rise, to a
failure of a condition set forth in Section 8 and cannot be or has not been
cured within five Business Days after the Sellers notifies the Buyer of such
breach or violation.

 
9.2           Effect of Termination.
 
9.2.1                      In the event of the termination of this Agreement
pursuant to Section 9.1, this Agreement – other than the provisions of Sections
3.26, 4.6 and 5.5 (No Brokers), 6.6 (Exclusivity), 6.9 (Confidentiality),
6.10 (Publicity), 10 (Indemnification), 12.11 (Governing Law) 12.12
(Jurisdiction) and 12.14 (Waiver of Jury Trial), will then be null and void and
have no further force and effect and all other rights and Liabilities of the
parties hereunder will terminate without any Liability of any party to any other
party, except for Liabilities arising in respect of breaches under this
Agreement by any party on or prior to the Termination Date.
 
9.2.2                      In the event of the termination of this Agreement
pursuant to Section 9.1 following the date hereof but prior to the First
Closing, then the Company shall retain the Initial Payment and shall be under no
obligation to return such Initial Payment.
 
9.2.3                      In the event of the termination of this Agreement
pursuant to Section 9.1 following the First Closing but prior to the Second
Closing, then (a) subject to Section 9.2.2 above, all funds invested or loaned
into the Company by the Buyer including but not limited to the Cash Purchase
Price, CMH or any other related party shall be returned to each such party
within 45 days of the Termination Date (the “Company Funds”) and (b)
simultaneously with the return of the Company funds, the Buyer will transfer and
assign 100% of its interest in Iron Australia to the Company, and Iron Australia
shall have AU$1,000,000 in cash and no liabilities, in each case, at and as of
the time of such transfer. In addition, the Nukk First Closing Shares owned by
the Company shall be exchanged by it for the First Closing Shares issued to
purchase such shares in the First Closing, and the Buyer will exchange the First
Closing Shares it purchased in the First Closing for the Nukk First Closing
Shares issued to the Company at the First Closing to purchase such First Closing
Shares. Client deposits shall be return to all originating parties in accordance
with Section 6.21 above.

 
35

 
 
10. INDEMNIFICATION.

 
10.1           Indemnification by the Principal Shareholders.

 
10.1.1                      Indemnification by the Sellers. Each Principal
Shareholder will severally indemnify and hold harmless the Buyer and each of its
directors, officers, shareholders, partners, employees, agents and Affiliates
(including, following the Closing, each Acquired Company), and the
Representatives and Affiliates of each of the foregoing Persons (each, a “Buyer
Indemnified Person”), from, against and in respect of any and all Actions,
Liabilities, Governmental Orders, Encumbrances, losses, damages, bonds, dues,
assessments, fines, penalties, Taxes, fees, costs (including costs of
investigation, defense and enforcement of this Agreement), expenses or amounts
paid in settlement (in each case, including reasonable attorneys’ and experts
fees and expenses), whether or not involving a Third Party Claim (collectively,
“Losses”), incurred or suffered by the Buyer Indemnified Persons or any of them
as a result of, arising out of or directly or indirectly relating to: (a) any
breach of, or inaccuracy in, any representation or warranty made by the Company
or the Principal Shareholders or any of them in this Agreement (other than in
Section 4) or in any document, Schedule, instrument or certificate delivered
pursuant to this Agreement; or (b) any fraud of the Company or any breach or
violation of any covenant or agreement of the Company in or pursuant to this
Agreement to the extent required to be performed or complied with by the Company
at or prior to the Closing;
 
10.1.2                      Each Seller will severally indemnify and hold
harmless the Buyer Indemnified Person, from, against and in respect of any and
all Losses, incurred or suffered by the Buyer Indemnified Persons or any of them
as a result of, arising out of or directly or indirectly relating to: (a) any
breach of, or inaccuracy in, any representation or warranty made by such Seller
in Section 4 or in any document, Schedule, instrument or certificate delivered
pursuant to this Agreement; or (b) any fraud of any of the Sellers or any breach
or violation of any covenant or agreement of such Sellers or any of them
(including under this Section 10) in or pursuant to this Agreement.

 
10.2           Indemnity by the Buyer. The Buyer will indemnify and hold
harmless each Seller and each Seller’s respective Affiliates (including, prior
to the Closing, each Acquired Company), and the Representatives and Affiliates
of each of the foregoing Persons (each, a “Seller Indemnified Person”), from,
against and in respect of any and all Losses incurred or suffered by the Seller
Indemnified Persons or any of them as a result of, arising out of or relating
to, directly or indirectly: (a) any breach of, or inaccuracy in, any
representation or warranty made by the Buyer in this Agreement or in any
document, Schedule, instrument or certificate delivered pursuant to this
Agreement; or (b) any breach or violation of any covenant or agreement of the
Buyer (including under this Section 10) or any covenant or agreement of the
Company to the extent required to be performed or complied with by the Company
after the Closing, in either case in or pursuant to this Agreement.

 
36

 
 
10.3           Time for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Section 10.1.1, 10.1.2 or 10.2 for any breach of, or
inaccuracy in, any representation or warranty unless a written notice describing
such breach or inaccuracy in reasonable detail in light of the circumstances
then known to the Indemnified Party, is provided to the Indemnifying Party: (a)
at any time, in the case of any breach of, or inaccuracy in, the representations
and warranties set forth in Sections 3.1 (Organization), 3.2 (Power and
Authorization), 3.4 (Breach of Organizational Documents), 3.5 (Capitalization),
3.9 (Debt; Guarantees), 3.26 (No Brokers), 4.1 (Organization), 4.2 (Power and
Authorization), 4.4 (No Breach of Organizational Documents of Seller), 4.5
(Title), 4.6 (No Brokers), 5.1 (Organization), 5.2 (Power and Authorization),
5.4 (Breach of Organizational Documents), 5.5 (No Brokers) or 5.8
(Capitalization) (or as such representations and warranties are repeated or
confirmed in any document, Schedule, instrument or certificate delivered
pursuant to this Agreement), or in the case of any claim or suit based upon
fraud or intentional misrepresentation; (b) at any time prior to the thirtieth
day after the expiration of the applicable statute of limitations (taking into
account any tolling periods and other extensions) in the case of any breach of,
or inaccuracy in, the representations and warranties set forth in Sections 3.15
(Tax Matters), 3.16 (Employee Benefit Plans) or 3.17 (Environmental Regulation)
(or as such representations and warranties are repeated or confirmed in any
document, Schedule, instrument or certificate delivered pursuant to this
Agreement); (c) at any time prior to the thirty-six month anniversary of the
Closing, in the case of any breach of covenant required to be performed or
complied with at or prior to the Closing or breach of, or inaccuracy in, any
other representation and warranty in this Agreement (or as such representations
and warranties are repeated or confirmed in any document, Schedule, instrument
or certificate delivered pursuant to this Agreement) and (d) in the case of
breaches of covenants hereunder that are required to be performed after the
Closing, at any time prior to the expiration of the thirty-six month anniversary
of the breach of such covenant.

 
10.4           Third Party Claims.

 
10.4.1                     Notice of Claim. If any third party will notify an
Indemnified Party with respect to any matter (a “Third Party Claim”) which may
give rise to an Indemnified Claim against an Indemnifying Party under this
Section 10, then the Indemnified Party will promptly give written notice to the
Indemnifying Party; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Section 10, except to the
extent such delay actually and materially prejudices the Indemnifying Party.

 
10.4.2                     Assumption of Defense, etc. The Indemnifying Party
will be entitled to participate in the defense of any Third Party Claim and will
have the right to defend the Indemnified Party against the Third Party Claim so
long as (a) the Indemnifying Party gives written notice to the Indemnified Party
within fifteen (15) days after receipt of written notice of the claim pursuant
to Section 10.4.1 that it will indemnify the Indemnified Party from and against
the entirety of any and all Losses the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (b) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief against the Indemnified Party, (c)
the Indemnified Party has not been advised by counsel that a conflict exists
between the Indemnified Party and the Indemnifying Party in connection with the
defense of the Third Party Claim, (d) the Third Party Claim does not relate to
or otherwise arise in connection with Taxes or any criminal or regulatory
enforcement action, (e) settlement of an adverse judgment with respect to, or
the Indemnifying Party’s conduct of, the defense of the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to be adverse
to the Indemnified Party’s reputation or continuing business interests
(including its relationships with current or potential customers, suppliers or
other parties material to the conduct of its business) and (f) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently. The
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim; provided, however, that
the Indemnifying Party will pay the fees and expenses of separate co-counsel
retained by the Indemnified Party if the Indemnifying Party does not assume
control of the defense of the Third Party Claim within the 15-day period
described above in this Section 10.4.1.

 
37

 
 
10.4.3                     Limitations on Indemnifying Party. The Indemnifying
Party will not consent to the entry of any judgment or enter into any compromise
or settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party unless such judgment, compromise or settlement
(a) provides for the payment by the Indemnifying Party of money as sole relief
for the claimant, (b) results in the full and general release of the Buyer
Indemnified Persons or Seller Indemnified Persons, as applicable, from all
liabilities arising or relating to, or in connection with, the Third Party Claim
and (c) involves no finding or admission of any violation of Legal Requirements
or the rights of any Person and no effect on any other claims that may be made
against the Indemnified Party.

 
10.4.4                     Indemnified Party’s Control. If the Indemnifying
Party does not deliver the notice contemplated by clause (a) of Section 10.4.2
within 15 days after the Indemnified Party has given notice of the Third Party
Claim, or otherwise at any time fails to conduct the defense of the Third Party
Claim actively and diligently, the Indemnified Party may defend, and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim in any manner it may deem appropriate. If such
notice is given on a timely basis and the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently, but any of the other
conditions in Section 10.4.2 is or becomes unsatisfied, the Indemnified Party
may defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Third Party Claim. In the event
that the Indemnified Party conducts the defense of the Third Party Claim
pursuant to this Section 10.4.4, the Indemnifying Party will (a) advance the
Indemnified Party promptly and periodically for the costs of defending against
the Third Party Claim (including reasonable attorneys’ and experts’ fees and
expenses) and (b) remain responsible for any and all other Losses that the
Indemnified Party may incur or suffer resulting from, arising out of, relating
to, in the nature of or caused by the Third Party Claim to the fullest extent
provided in this Section 10.

 
10.5           No Circular Recovery. Notwithstanding anything to the contrary in
this Agreement, each Seller hereby agrees that it will not make any claim for
indemnification against the Buyer, any Buyer Indemnified Person or the Company
for any matter with respect to which such Seller (i) was an executive officer or
director of the Company, and (ii) was either negligent or was acting outside of
his authorized authority, or otherwise did not intend to act in the best
interests of the Acquired Companies, and (iii) in such director or officer
position was responsible for and in control of the facts or circumstances (with
the ability to modify such facts and circumstances at that time) that form the
basis for an indemnification claim by a Buyer Indemnified Person hereunder.

 
38

 
 
10.6           Certain Limitations. The indemnification provided for in Section
10.1.1 and Section 10.2 shall be subject to the following limitations:

 
(a)           Except as provided in Section 10.6(c) and Section 10.7 and except
in the case of fraud, intentional misrepresentation or intentional breach, the
aggregate amount of all Losses for which the Sellers or the Sellers shall be
liable pursuant to Section 10.1.1 shall not exceed $10,000,000.

 
(b)           Except in the case of fraud, intentional misrepresentation or
intentional breach, the aggregate amount of all Losses for which Buyer shall be
liable pursuant to Section 10.2 shall not exceed $10,000,000.

 
(c)           Notwithstanding anything to the contrary set forth herein, all
indemnification obligations pursuant to this Section 10 will exclude punitive
Losses (except to the extent punitive Losses constitute Losses payable to a
third party as a result of a claim by a third party) and damages (other than
direct or incidental damages) that are not the probable and reasonably
foreseeable result of the underlying breach, misrepresentation, inaccuracy,
default or event.
 
(d)           Except in the case of fraud, intentional misrepresentation or
intentional breach, the Indemnified Parties, as a group, may not recover any
Losses pursuant to an indemnification claim under Section 10.1 or Section 10.2
unless and until (i) with respect to any individual claim for Losses, such claim
is individually in excess of $500,000 (the “Basket Amount”) (it being understood
that the Indemnified Parties may recover for the full amount of such Losses once
the claim exceeds such Basket Amount).
 
10.7           [Intentionally Left Blank]

 
10.8           Remedies Cumulative. The rights of each Buyer Indemnified Person
and Seller Indemnified Person under this Section 10 are cumulative and each
Buyer Indemnified Person and Seller Indemnified Person, as the case may be, will
have the right in any particular circumstance, in its sole discretion, to
enforce any provision of this Section 10 without regard to the availability of a
remedy under any other provision of this Section 10.

 
39

 
 
11. TAX MATTERS

 
11.1           Cooperation on Tax Matters. Buyer and the Acquired Companies will
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with any Tax matters relating to the Acquired Companies (including
by the provision of reasonably relevant records or information). The party
requesting such cooperation will pay the reasonable out-of-pocket expenses of
the other party.

 
11.2           Straddle Period. In the case of any Straddle Period, the amount
of Taxes allocable to the portion of the Straddle Period ending on the Closing
Date shall be deemed to be: (1) In the case of Taxes imposed on a periodic basis
(such as real or personal property Taxes), the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period) multiplied by a
fraction, the numerator of which is the number of calendar days in the Straddle
Period ending on and including the Closing Date and the denominator of which is
the number of calendar days in the entire relevant Straddle Period; and (2) In
the case of Taxes not described in (1) above (such as franchise Taxes, Taxes
that are based upon or related to income or receipts, based upon occupancy or
imposed in connection with any sale or other transfer or assignment of property
(real or personal, tangible or intangible)), the amount of any such Taxes shall
be determined as if such taxable period ended as of the close of business on the
Closing Date.

 
11.3           Transfer Taxes. Sellers shall be responsible for the timely
payment of, and to such extent shall indemnify and hold harmless the Buyer
against, all sales (including without limitation, bulk sales), use, value added,
documentary, stamp, gross receipts, registration, transfer, conveyance, excise,
recording, license, stock transfer stamps and other similar Taxes (in no event
including Taxes computed on the basis of income) and fees (“Transfer Taxes”)
arising out of or in connection with or attributable to the transactions
effected pursuant to this Agreement. Sellers shall prepare and timely file all
Tax Returns required to be filed in respect of Transfer Taxes (including,
without limitation, all notices required to be given with respect to bulk sales
taxes), provided that Buyer shall prepare any such Tax Returns that are the
primary responsibility of Buyer under applicable laws. Buyer’s preparation of
any such Tax Returns shall be subject to Seller’s approval, which approval shall
not be unreasonably withheld.

 
12. MISCELLANEOUS

 
12.1           Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided: (a) by hand (in which case, it will be effective upon
delivery); (b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission by the intended recipient; provided, that such
communication is also sent by some other means permitted by this Section 12.1);
(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service); or (d) by e-mail (in which case it will be effective on the
date sent if sent during normal business hours of the recipient, and on the next
Business Day if sent after normal business hours of the recipient, and followed
by a transmission pursuant to another method of delivery permitted by this
Section 12.1) in each case, to the address (or facsimile number) listed below:
 
 
40

 
 
If to the Company, to it at:
 
2, Iapetou Street, Agios Athanasios
 
4101 Limassol
 
Cyprus
 
 
Telephone number: +357 25027000
Facsimile number: +35725027001
Attention: Demetris Kyriacou
Email: DKyriacou@IronFX.com
 
 
with a copy to:
 
Dimitris Hatzis and Markos Kashiouris
 
Email: DHatzis@IronFX.com and MKashiouris@IronFX.com
 
 
If to Buyer, to:

Nukkleus Inc.
525 Washington Blvd., 21st Floor
Jersey City, New Jersey 07310
Telephone number:
Facsimile number:
Attention: Emil Assentato
Email:
 
with a copy to:
 
Fleming PLLC
49 Front Street, Suite 206
Rockville Centre, New York 11570
Telephone number: 516-833-5034
Facsimile number: 516-977-1209
Attention: Stephen Fleming, Esq.
Email: smf@flemingpllc.com
 
41

 
 
If to the Currency Mountain Indemnitor, to:
 
The address set forth in the Buyer’s records
 
If to the Principal Shareholders or the other Sellers, to:
 
The addresses set forth in the Company’s records
 
Each of the parties to this Agreement may specify different address or facsimile
number by giving notice in accordance with this Section 12.1 to each of the
other parties hereto.

 
12.2           Succession and Assignment; No Third-Party Beneficiary. Subject to
the immediately following sentence, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, each of which such successors and permitted assigns will be
deemed to be a party hereto for all purposes hereof. No party may assign,
delegate or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties; provided, however, that the Buyer may (a) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (b)
designate one or more of its Affiliates to perform its obligations hereunder, in
each case, so long as Buyer is not relieved of any Liability hereunder. Except
as expressly provided herein, this Agreement is for the sole benefit of the
parties and their permitted successors and assignees and nothing herein
expressed or implied will give or be construed to give any Person, other than
the parties and such successors and assignees, any legal or equitable rights
hereunder. Notwithstanding the foregoing, the Buyer Indemnified Persons and the
Seller Indemnified Persons shall be considered third party beneficiaries of this
Agreement with respect to Section 10 hereof.

 
12.3           Amendments and Waivers. No amendment or waiver of any provision
of this Agreement will be valid and binding unless it is in writing and signed,
in the case of an amendment, by Buyer, the Company or the Sellers representing a
majority of the Shares. In the case of a waiver, by the party against whom the
waiver is to be effective and in the case of the Sellers, by the Sellers
representing a majority of the Shares. No waiver by any party of any breach or
violation or, default under or inaccuracy in any representation, warranty or
covenant hereunder, whether intentional or not, will be deemed to extend to any
prior or subsequent breach, violation, default of, or inaccuracy in, any such
representation, warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence. No delay or
omission on the part of any party in exercising any right, power or remedy under
this Agreement will operate as a waiver thereof.

 
42

 
 
12.4           Entire Agreement. This Agreement, together with t any documents,
instruments and certificates explicitly referred to herein, constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior discussions, negotiations, proposals,
undertakings, understandings and agreements, whether written or oral, with
respect thereto.

 
12.5           Schedules; Listed Documents, etc.. Neither the listing nor
description of any item, matter or document in any Schedule hereto nor the
furnishing or availability for review of any document will be construed to
modify, qualify or disclose an exception to any representation or warranty of
any party made herein or in connection herewith, except to the extent that the
applicability of such disclosure to such representation or warranty is
reasonably apparent on the face of such disclosure.

 
12.6           Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. This Agreement will
become effective when duly executed by each party hereto.

 
12.7           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.

 
12.8           Headings. The headings contained in this Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 
12.9           Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The parties intend that each representation,
warranty and covenant contained herein will have independent significance. If
any party has breached or violated, or if there is an inaccuracy in, any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached or violated, or in respect of which there is not an
inaccuracy, will not detract from or mitigate the fact that the party has
breached or violated, or there is an inaccuracy in, the first representation,
warranty or covenant.

 
12.10                      Governing Law. This Agreement, the negotiation, terms
and performance of this Agreement, the rights of the parties under this
Agreement, and all Actions arising in whole or in part under or in connection
with this Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.

 
43

 
 
12.11                      Jurisdiction; Venue; Service of Process.

 
12.11.1                     Jurisdiction. Except as otherwise expressly provided
in this Agreement, each party to this Agreement, by its, his or her execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction and venue
of the state courts of the State of New York or the United States District Court
located in the Southern District of New York for the purpose of any Action
between any of the parties hereto arising in whole or in part under or in
connection with this Agreement, the Contemplated Transactions or the
negotiation, terms or performance hereof or thereof, (b) hereby waives to the
extent not prohibited by applicable Legal Requirements, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it, he or she is not subject personally to the jurisdiction of the
above-named courts, that venue in any such court is improper, that its, his or
her property is exempt or immune from attachment or execution, that any such
Action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens or improper venue, that such Action should be
transferred or removed to any court other than one of the above-named courts,
that such Action should be stayed by reason of the pendency of some other Action
in any other court other than one of the above-named courts or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) hereby agrees not to commence or prosecute any such Action other than
before one of the above-named courts. Notwithstanding the previous sentence, a
party hereto may commence any Action in a court other than the above-named
courts solely for the purpose of enforcing an order or judgment issued by one of
the above-named courts.

 
12.11.2                     Service of Process. Each party hereto hereby (a)
consents to service of process in any Action between any of the parties hereto
arising in whole or in part under or in connection with this Agreement, the
Contemplated Transactions or the negotiation, terms or performance hereof or
thereof, in any manner permitted by New York law, (b) agrees that service of
process made in accordance with clause (a) or made by overnight delivery by a
nationally recognized courier service at its, his or her address specified
pursuant to Section 12.1 will constitute good and valid service of process in
any such Action and (c) waives and agrees not to assert (by way of motion, as a
defense or otherwise) in any such Action any claim that service of process made
in accordance with clause (a) or (b) does not constitute good and valid service
of process.

 
12.12                      Specific Performance. Each of the parties hereto
acknowledges and agrees that the other parties hereto would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached or
violated. Accordingly, each of the parties hereto agrees that, without posting
bond or other undertaking, the other parties hereto shall be entitled to an
injunction or injunctions to prevent breaches or violations of the provisions of
this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any Action instituted in any court specified in Section
12.12.1 in addition to any other remedy to which it, he or she may be entitled,
at law or in equity. Each party hereto further agrees that, in the event of any
action for an injunction or specific performance in respect of any such
threatened or actual breach or violation, it, he or she shall not assert that a
remedy at law would be adequate.

 
44

 
 
12.13                      Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE, AND
COVENANT THAT THEY SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE CONTEMPLATED TRANSACTIONS OR THE
NEGOTIATION, TERMS OR PERFORMANCE HEREOF OR THEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES HERETO AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES HERETO IRREVOCABLY TO WAIVE THEIR RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 
12.14                      Representation by Counsel. Each party hereto
acknowledges that it has been advised by legal and any other counsel retained by
such party in its sole discretion. Each party acknowledges that such party has
had a full opportunity to review this Agreement and all related exhibits and
schedules and to negotiate any and all such documents in its sole discretion,
without any undue influence by any other party hereto or any third party.
 
12.15                      Currency. All amounts set forth herein are in U.S.
Dollars.
 
[signature page follows]
 
 
 
 
45

 
IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.
 

THE BUYER:

 
NUKKLEUS INC.
 
 
 
 
 
By: /s/Emil Assentato
 
 
Name: Emil Assentato
 
 
Title: CEO
 
 
 
The Company:
 
IBIH LIMITED
 
 
 
 
 
By: /s/ Marcos A. Kashiouris
 
 
Name: Marcos A. Kashiouris
 
 
Title: Director
 
 
 
PRINCIPAL SHAREHOLDERS:
 
 
 
 
 
Terra FX (Offshore) Limited

 
Ludico Investments Ltd.
 
 
 
By:/s/ Marcos A. Kashiouris   

 
By:/s/ Petros Economides Name: Marcos A. Kashiouris
 
Name: Petros Economides Title: Authorized Person
 
Title: Authorized Person
 
 
 
The Sellers:
 
 
 
 
 
IBIH LIMITED
 
 
 
 
 
By:/s/ Marcos A. Kashiouris
 
 
Name:
 
 
Title:
 
 
 
 
 
Kimen Management Ltd.
 
 
 
 
 
By: /s/ Dimitris Hatzis
 
 
Name: Dimitris Hatzis
 
 
Title: Authorized Person
 
 
 
 
 
Terra FX (Offshore) Limited
 
Ludico Investments Ltd.
 
 
 
By:/s/ Marcos A. Kashiouris
 
By: /s/ Petros Economides Name:

 
Name: Title:
 
Title:

 
 
 

 
 

Triple 7 Capital Management Ltd.

 
Cripa Investments Ltd.
 
 
 
By:/s/ Siathis Christophi
 
By:/s/ Charikleia Michail Name: Siathis Christophi 

 
Name: Charikleia Michail Title: Authorized Person 

 
Title: Authorized Person
 
 
 
Jinsent Trading Ltd.
 
Dagort Trading Ltd.
 
 
 
By:/s/ Noel Sateh

 
By:/s/ Stefanos Kashiouris Name: Noel Sateh 

 
Name: Stefanos Kashiouris Title: Authorized Person

 
Title: Authorized Person
 
 
 

  

CURRENCY MOUNTAIN INDEMNITOR
 
Solely with respect to Sections 6.19 and 6.20:
 
Currency Mountain Holdings LLC
 
By: /s/Emil Assentato
Name: Emil Assentato
Title: Chairman
 
 

 
 
 
 
Appendix A - Officers and Directors of the Company To Whom Knowledge is
Attributed
 
 
Markos A. Kashiouris
 
Dimitris Hatzis
 
 
 
 

 
 
EXHIBIT A
 
IRON Shares Breakdown
Second Closing Shares
NUKK Second Closing Shares
Kimen Management Ltd.
500
5,496,100
Triple 7 Capital Management Ltd
500
5,496,100
Cripa Investments Ltd
500
5,496,100
Jinsent Trading Ltd
500
5,496,100
Dagort Trading Ltd
1,000
10,992,200
Terra FX (Offshore) Limited
10,200
112,120,440
Ludico Investments Ltd
6,800
74,746,960
 
 
 
 
20,000
219,844,000

 
 

 
 
EXHIBIT C
 
 
 
SEE ATTACHED EXHIBIT
 
 
 
 
 
 
 
 

 
 
Schedule 3.3 – Legal matters
 
Civil Actions no. 204-368/2015, Chinese clients – IronFX Global Limited is a
party to the civil actions no. 204-368/2015 pending before the District Court of
Limassol. The said civil actions were filed by Chinese clients of the Company on
22 January 2015. The said clients who have been identified as abusive traders
are claiming against the Company damages for breach of contract for the total
amount of USD 1,258,457.30.  It should be noted that the clients filed their
statement of claim late in 2015 (more than 10 months after the proceedings were
filed). Early in 2016, seventy-two (72) clients out of 165 sent instructions to
their attorney to withdraw the proceedings they filed against the Company.  The
total amount claimed by the clients who have sent such instructions amount to
USD 564,849.54.
 
Sucden settlement – IronFX Global Limited reached a settlement with Sucden
followed proceedings that were issued as a result of the SNB event of January
2015 by virtue of which IronFX agreed to pay Sucden the amount of GBP2,500,000
in twenty five equal instalments of £100,000. The remaining outstanding amount
stands at GBP1,575,000
 
Tax schedule of settlements - The Company has employment-related tax obligations
with the Cyprus Tax Authorities of c. $1.6m, including a tax settlement
agreement
 
 

 
 
Schedule 6.19
 
Representations and Warranties of the Currency Mountain Indemnitor
 
The Currency Mountain Indemnitor represents and warrants to the Company and the
Sellers as follows:
 
1. The Currency Mountain Indemnitor represents and warrants to the Company and
the Sellers as of the date of the Agreement, the First Closing Date and the
Second Closing Date that the following will be true:
 
1.1           Financial Statements. Attached to this Schedule 6.19 are (i) the
audited consolidated Statements of Financial Position of FXDD Malta Limited as
at December 31, 2015 and December 31, 2014, together with the Statements of
Changes in Equity as at December 31, 2015 and December 31, 2014, (ii) Statements
of Comprehensive Income for the year ended December 31, 2015 and the year ended
December 31, 2014 and (iii) Statements of Cash Flows for the year ended December
31, 2015 and the year ended December 31, 2014 (collectively, the “ FXDD
Financials”).
 
1.2           Compliance with GAAP, etc. The FXDD Financials (including any
notes thereto) (a) are complete and correct and were prepared in accordance with
the books and records of FXDD Malta Limited, (b) fairly present the consolidated
financial position of FXDD Malta Limited as at the respective dates thereof and
the consolidated results of the operations of FXDD Malta Limited for the periods
therein specified and (c) have been prepared in accordance with GAAP applied on
a basis consistent with prior accounting periods.
 
1.3           Services Agreement. The Buyer will cause the total monthly
operational and other expenses of the Buyer under the Global Service Agreement
entered with FXDirectDealer, LLC, excluding those of the Company, not to exceed
the revenue generated under the General Services Agreement entered with FXDD
Trading Limited.
 
2. The Currency Mountain Indemnitor represents and warrants that the Currency
Mountain Indemnitor will provide representations and warranties to the Company
and the Sellers with respect to the Malta Entity and the Bermuda Entity (each,
an “Option Company”) upon exercise of the Option, which such representations and
warranties shall be finalized prior to the Second Closing.
 
 

 
 
Schedule 6.20
 
RIGHT OF FIRST REFUSAL.
 
(a) Right of First Refusal. If the Second Closing occurs and for the period
ending on the third anniversary of such closing, in the event that the Currency
Mountain Indemnitor or any Principal Shareholders proposes to sell, pledge or
otherwise transfer (either directly or indirectly) to a third party a number of
shares of capital stock of Buyer representing twenty percent (20%) or more (on a
fully-diluted basis) of such shares owned by any such shareholder (a
“Transferring Shareholder”) immediately after the Second Closing (the “Purchased
Shares”), or any interest in Purchased Shares, each of any such shareholders not
proposing to transfer shares (the “Non-Transferring Shareholder”) shall have a
right of first refusal (the “Right of First Refusal”) with respect to all (and
not less than all) of such Purchased Shares. If the Transferring Shareholder
desires to transfer Purchased Shares, the Transferring Shareholder shall give a
written transfer notice (a “Transfer Notice”) to the Non-Transferring
Shareholder describing fully the proposed transfer, including the number of
Purchased Shares proposed to be transferred, the proposed transfer price, the
name and address of the proposed transferee. The Non-Transferring Shareholder
shall have the right to purchase all, and not less than all, of the Purchased
Shares on the terms of the proposal described in the Transfer Notice (subject,
however, to any change in such terms permitted under Subsection (b) below) by
delivery of a notice of exercise of the Right of First Refusal within 30 days
after the date when the Transfer Notice was received by the such
Non-Transferring Shareholder. Notwithstanding the foregoing, (i) the Principal
Shareholders shall have the right to transfer the Purchased Shares between
themselves without triggering a Right of First Refusal with respect to the
Currency Mountain Indemnitor but shall otherwise be required to provide a
Transfer Notice to the Currency Mountain Indemnitor as provided above with
respect to such internal transfers and (ii) the IBIH Shareholders shall have the
right to purchase between themselves any combination of Purchased Shares
proposed to be transferred by the Currency Mountain Indemnitor, so long as they
collectively purchase all but not less than all of the Purchased Shares proposed
to be transferred by the Currency Mountain Indemnitor.
 
(b) Transfer of Shares. If the Non-Transferring Shareholder(s) fails to exercise
its Right of First Refusal within 30 days after receiving the Transfer Notice,
the Transferring Shareholder(s) may, not later than 60 days after sending the
Transfer Notice, conclude a transfer of the Purchased Shares subject to the
Transfer Notice on the terms and conditions described in the Transfer Notice,
provided that any such sale is made in compliance with applicable laws and not
in violation of any other contractual restrictions to which the Transferring
Shareholder is bound. Any proposed transfer on terms and conditions different
from those described in the Transfer Notice, as well as any subsequent proposed
transfer by the Transferring Shareholder, shall again be subject to the Right of
First Refusal and shall require compliance with the procedure described in
Subsection (a) above. If the Non-Transferring Shareholder(s) exercises its Right
of First Refusal, the parties shall consummate the sale of the Purchased Shares
on the terms set forth in the Transfer Notice within 60 days after the receipt
of the Transfer Notice by the applicable party or parties (or within such longer
period as may have been specified in the Transfer Notice); provided, however,
that in the event the Transfer Notice provided that payment for the Purchased
Shares was to be made in a form other than cash or cash equivalents paid at the
time of transfer, the Non-Transferring Shareholders shall have the option of
paying for the Purchased Shares with cash or cash equivalents equal to the
present value of the consideration described in the Transfer Notice.
 

 
 
(c) Additional or Exchanged Securities and Property. In the event of a merger or
consolidation of Buyer with or into another entity, any other corporate
reorganization, a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Purchased Shares
subject to this Schedule shall immediately be subject to the Right of First
Refusal. Appropriate adjustments to reflect the exchange or distribution of such
securities or property shall be made to the number and/or class of the Purchased
Shares subject to this Schedule.
 
(d) Termination of Right of First Refusal. Notwithstanding any other provision
of this Schedule, in the event that the Purchased Shares are readily tradable on
an established securities market when the Transferring Shareholder desires to
transfer Purchased Shares, any Right of First Refusal referred to herein shall
no longer apply, and the Transferring Shareholder shall have no obligation to
comply with the procedures prescribed by Subsections (a) and (b) above.
 
(e) Permitted Transfers. This Schedule shall not apply to (i) a transfer by
beneficiary designation, will or intestate succession or (ii) a transfer to a
trust established by the Transferring Shareholder for the benefit of such
shareholder and/or one or more members of the beneficial owner of the such
shares’ immediate family, provided in either case that the transferee agrees in
writing on a form prescribed agreed by Buyer to be bound by all provisions of
this Schedule.
 
(f) Termination of Rights as Stockholder. If any shareholder party to this
Schedule no longer owns at least twenty percent (20%) of the shares of Buyer
owned immediately after the Second Closing, then the provision of this Schedule
shall no longer apply to such shareholder; provided, further, if the Currency
Mountain Indemnitor (including any transferee of such shareholder who becomes a
party to this Schedule) no longer owns at least twenty percent (20%) of the
shares of Buyer owned immediately after the Second Closing, this Schedule shall
no longer be in force and effect.
 
(g) Legend. Any stock certificates for the shares that are subject to this
Schedule, shall make reference to the restrictions on transfer contained herein.
 
(h) Defined Terms.                                                  Defined
terms used in this Schedule and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement to which this Schedule is attached.
 
 
